
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.1
[EXECUTION COPY]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

By and between

AGERE SYSTEMS INC.

As Seller

And

LATTICE SEMICONDUCTOR CORPORATION

As Buyer

Dated as of December 7, 2001

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
   
   
  Page

--------------------------------------------------------------------------------

1.   Definitions   1     1.1   Defined Terms   1     1.2   Additional Defined
Terms   7     1.3   Other Definitional and Interpretive Matters   8
2.
 
Purchase and Sale of the FPGA/FPSC Business
 
9     2.1   Purchase and Sale of Assets   9     2.2   Excluded Assets   9    
2.3   Purchase Price   10     2.4   Assumed Liabilities   10     2.5   Excluded
Liabilities   11     2.6   Further Assurances; Further Conveyances and
Assumptions   11     2.7   Consent of Third Parties   12     2.8   Bulk Sales
Law   12     2.9   Taxes; Recording and Filing Fees   12
3.
 
Representations and Warranties of Seller
 
13     3.1   Organization and Qualification   13     3.2   Authorization   13  
  3.3   Binding Effect   13     3.4   Non-Contravention; Consents   14     3.5  
Title to Property; Principal Equipment; Sufficiency of Assets   14     3.6  
Permits   15     3.7   Real Estate   15     3.8   Compliance With Laws;
Litigation   16     3.9   Business Employees   16     3.10   Contracts   16    
3.11   Environmental Matters   17     3.12   Revenues   18     3.13  
Intellectual Property   18     3.14   Taxes   19     3.15   Brokers   19    
3.16   Inventory   19     3.17   Customers and Suppliers   20     3.18   Orders
and Commitments   20     3.19   Affiliated Transactions   20     3.20   Product
Recalls   20     3.21   Product Warranties   20     3.22   No Other
Representations or Warranties   20
4.
 
Representations and Warranties of Buyer
 
21     4.1   Organization and Qualification   21     4.2   Authorization   21  
  4.3   Binding Effect   21     4.4   No Violations   21     4.5   Brokers   22
    4.6   Independent Assessment   22     4.7   Sufficiency of Funds   22    
4.8   No Other Representations or Warranties   22

i

--------------------------------------------------------------------------------


5.
 
Certain Covenants
 
22     5.1   Access and Information   22     5.2   Conduct of FPGA/FPSC Business
  24     5.3   Tax Reporting and Allocation of Consideration   25     5.4  
Business Employees   26     5.5   Collateral Agreements; Leased Equipment   27  
  5.6   Reasonable Commercial Efforts   28     5.7   Contacts with Suppliers,
Employees and Customers; Contract Replication   28     5.8   Use of Agere
Systems' or Lucent Technologies' Name   29     5.9   Non-Solicitation of
Employees   29     5.10   Non-Competition   30     5.11   No Negotiation or
Solicitation   31     5.12   Customer Commitments   31     5.13   Recording of
Patents   32     5.14   Assignment of FPGA Software License   32     5.15  
Relocation of Certain Employees of the FPGA/FPSC Business   32     5.16   Third
Party Confidentiality Agreements   32     5.17   Advice of Changes   32     5.18
  Warranty Claims and Recalls   32     5.19   Assistance with Nonassignable
Licenses   32
6.
 
Confidential Nature of Information
 
33     6.1   Confidentiality Agreement   33     6.2   Seller's Proprietary
Information   33     6.3   Buyer's Proprietary Information   34     6.4  
Confidential Nature of this Agreement and Collateral Agreements; Public
Disclosure   34
7.
 
Closing
 
35     7.1   Deliveries by Seller   35     7.2   Deliveries by Buyer   35    
7.3   Closing Date   35
8.
 
Conditions Precedent to Closing
 
36     8.1   General Conditions   36     8.2   Conditions Precedent to Buyer's
Obligations   36     8.3   Conditions Precedent to Seller's Obligations   37
9.
 
Status of Agreement
 
37     9.1   Survival of Representations and Warranties   37     9.2   General
Agreement to Indemnify   38     9.3   General Procedures for Indemnification  
39
10.
 
Miscellaneous Provisions
 
40     10.1   Notices   40     10.2   Expenses   41     10.3   Entire Agreement;
Modification   41     10.4   Assignment; Binding Effect; Severability   41    
10.5   Governing Law   42     10.6   Waiver of Jury Trial   42     10.7  
Execution in Counterparts   42     10.8   Public Announcement   42     10.9   No
Third-Party Beneficiaries   42
11.
 
Termination and Waiver
 
43     11.1   Termination   43     11.2   Effect of Termination   43     11.3  
Waiver of Agreement   43

ii

--------------------------------------------------------------------------------

Schedules


--------------------------------------------------------------------------------

   
Schedule 1.1(b)   FPGA/FPSC Products Schedule 2.1(X)   Physical Design Assets
Schedule 2.1(f)   Transferred Contracts Schedule 2.1(g)   Transferred Licenses
Schedule 2.1(i)   Transferred Governmental Permits Schedule 2.2(e)(i)  
Non-Assignable Licenses Schedule 2.2(e)(ii)   Excluded Contracts Schedule 2.2(k)
  Other Excluded Assets Schedule 3.4(b)   Required Consents Schedule 3.5(b)  
Owned Equipment, Leased Equipment and Equipment Leases Schedule 3.6  
Governmental Permits Schedule 3.7(a)   Real Estate Schedule 3.8(a)   Compliance
with Laws Schedule 3.8(b)   Litigation Schedule 3.9(a)   Business Employees
Schedule 3.9(b)   Benefit Plans Schedule 3.10   Material Contracts Schedule 3.11
  Environmental Matters Schedule 3.12   Revenues Schedule 3.13   Intellectual
Property Schedule 3.16   Inventory Schedule 3.17   Customers and Suppliers
Schedule 3.19   Affiliated Transactions Schedule 3.20   Product Recalls Schedule
3.21   Product Warranties Schedule 4.4(b)   Buyer Consents Schedule 5.2  
Exceptions to Seller's Conduct of FPGA/FPSC Business Schedule 5.5(b)   Assumed
Leased Equipment Schedule 5.5(c)   Purchased Leased Equipment Schedule 5.5(d)  
Excluded Leased Equipment Schedule 5.12   Customer Commitments of FPGA/FPSC
Business Schedule 8.2(c)   Required Consents


Exhibits

--------------------------------------------------------------------------------


 
 
Exhibit A   Form of Assignment and Bill of Sale Exhibit B   Form of Assumption
Agreement Exhibit C   Form of Intellectual Property Agreement Exhibit D   Form
of Sublease Exhibit E   Form of Transition Services Agreement Exhibit F   Form
of Wafer Manufacturing Agreement (Orlando, FL) Exhibit G   Form of Wafer Probe,
Package Assembly, Test, Mark and Pack Agreement

iii

--------------------------------------------------------------------------------


ASSET PURCHASE AGREEMENT


    THIS ASSET PURCHASE AGREEMENT (this "Agreement") is made as of December 7,
2001 by and between AGERE SYSTEMS INC., a Delaware corporation ("Seller" or
"Agere"), and LATTICE SEMICONDUCTOR CORPORATION, a Delaware corporation
("Buyer").


R E C I T A L S


    A.  WHEREAS, Seller is, among other things, engaged in the FPGA/FPSC
Business (as hereinafter defined);

    B.  WHEREAS, the FPGA/FPSC Business is composed of certain assets and
liabilities that are currently part of, owned by, or licensed to, Seller or in
respect of which Seller is currently obligated, as the case may be;

    C.  WHEREAS, Seller desires to sell, transfer and assign to Buyer, and Buyer
desires to purchase from Seller, the Purchased Assets (as hereinafter defined),
and Buyer is willing to assume, the Assumed Liabilities (as hereinafter
defined), in each case as more fully described and upon the terms and subject to
the conditions set forth herein; and

    D.  WHEREAS, Seller and Buyer desire to enter into an Assignment and Bill of
Sale, an Assumption Agreement, the Intellectual Property Agreement, the
Sublease, the Transition Services Agreement, the Wafer Manufacturing Agreement
(Orlando, FL), and the Wafer Probe, Package Assembly, Test, Mark and Pack
Agreement (each as hereinafter defined and collectively, the "Collateral
Agreements").

    NOW, THEREFORE, in consideration of the mutual agreements and covenants
herein contained and intending to be legally bound hereby, the parties hereto
hereby agree as follows:

1.  Definitions

    1.1  Defined Terms  

    For the purposes of this Agreement the following words and phrases shall
have the following meanings:

    "Affiliate" of any Person means any Person that controls, is controlled by,
or is under common control with such Person. As used herein, the term "control"
(including the terms "controlling", "controlled by" and "under common control
with") means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities or other interests, by contract or otherwise.

    "Assignment and Bill of Sale" means the agreement in the form set forth as
Exhibit A.

    "Assumption Agreement" means the agreement in the form set forth as
Exhibit B.

    "Benefit Plan" means each Pension Plan, Welfare Plan and employment, bonus,
pension, profit sharing, deferred compensation, incentive compensation, stock
ownership, stock option, stock purchase, phantom stock, performance, retirement,
thrift, savings, stock bonus, excess benefit, supplemental unemployment, paid
time off, perquisite, fringe benefit, vacation, sick leave, severance,
disability, death benefit, hospitalization, medical, dental, life insurance,
welfare benefit or other plan, program or arrangement (whether written or
unwritten), in each case, maintained or contributed to, or required to be
maintained or contributed to, by Seller or any of its ERISA Affiliates for the
benefit of any present or former directors, officers, consultants or employees
of Seller or with respect to which Seller or any of its ERISA Affiliates would
have any liability or obligation.

    "Business Day" means a day that is not a Saturday, a Sunday or a statutory
or civic holiday in the States of New York, Oregon or Pennsylvania or any other
day on which banking institutions are not required to be open in the States of
New York, Oregon or Pennsylvania.

--------------------------------------------------------------------------------

    "Business Employees" means the employees of Seller and its Affiliates
identified on Schedule 3.9(a).

    "Business Records" means all books, records, reports, ledgers and files or
other similar information (in any form or medium) maintained by or on behalf of
Seller and primarily related to, or primarily used or held for use in, the
operation or conduct of the FPGA/FPSC Business, the Purchased Assets, the
Assumed Liabilities and the Transferred Employees, including product
documentation, product specifications, purchasing and sale records, invoices,
credit records, price lists, customer lists, vendor lists, mailing lists,
warranty information, marketing requirement documents, catalogs, sales promotion
literature, advertising materials, brochures, records of operation, standard
forms of documents, manuals of operations or business procedures, purchasing
materials and records, personnel records, manufacturing and quality control
records and procedures, research and development files and materials, data and
laboratory books, invention disclosures, media materials and plates, accounting
records, litigation files, product release orders, research materials and
product testing reports, but excluding any such items to the extent (i) any
applicable Law prohibits their transfer or (ii) they are confidential personnel
or medical records.

    "CERCLA" means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, 42 U.S.C. §§ 9601 et seq., as amended.

    "Closing" means the closing of the transactions described in Article 7.

    "Closing Date" means the date of the Closing as determined pursuant to
Section 7.3.

    "COBRA" means Section 4980B of the Code and the regulations thereunder.

    "Code" means the U.S. Internal Revenue Code of 1986, as amended.

    "Confidentiality Agreement" means the agreement between Seller and Buyer
dated July 16, 2001.

    "Contracts" means all contracts, agreements, leases, subleases, supply
contracts, purchase orders, sales orders, instruments, commitments,
understandings or any other arrangements, whether oral or written including any
amendments, supplements or modifications thereto (i) that are primarily related
to, or primarily used or held for use in the operation or conduct of the
FPGA/FPSC Business, or (ii) by which the Purchased Assets may be bound, but
"Contracts" shall exclude the Excluded Contracts.

    "Encumbrance" means any lien, claim, charge, security interest, mortgage,
pledge, easement, encumbrance, conditional sale or other title retention
agreement, covenant or other similar restriction or right affecting the
Purchased Assets, whether imposed by agreement, understanding, law, equity or
otherwise.

    "Environmental Law" means any Law that governs the existence of or provides
a remedy for release of Hazardous Substances, the protection of persons, natural
resources or the environment, the management of Hazardous Substances, or other
activities involving Hazardous Substances including, without limitation, under
CERCLA, the Hazardous Materials Transportation Act, 49 U.S.C. § 1801 et seq.,
the Resource Conservation and Recovery Act ("RCRA"), 42 U.S.C. § 6901 et seq.,
the Clean Water Act, 33 U.S.C. Section § 1251 et seq., the Clean Air Act,
42 U.S.C. § 7401 et seq., the Toxic Substance Control Act, 15 U.S.C. § 2601 et
seq., the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq., and the
Occupational Safety and Health Act, 29 U.S.C. § 651 et seq., or any other
similar Law, as any such law has been amended or supplemented, and the
regulations promulgated pursuant thereto, in each case as in effect on or prior
to the Closing Date or, with respect to representations and warranties made on
the date hereof, Environmental Laws shall mean those in effect on or prior to
the date hereof and as of the Closing Date.

    "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended.

2

--------------------------------------------------------------------------------

    "ERISA Affiliate" means any Person other than Seller who is a member of a
group under common control with the Seller who together with Seller is treated
as a single employer within the meaning of Section 414(b), (c), (m) or (o) of
the Code.

    "Excluded Contracts" means those Contracts (i) identified on
Schedule 2.2(e)(ii) or (ii) that constitute a General Purchase Agreement.

    "Excluded Taxes" means any Liability for any Taxes relating to the Purchased
Assets or Seller's operation and conduct of the FPGA/FPSC Business for any
Pre-Closing Tax Period.

    "Fixtures and Supplies" means any furniture, furnishings and other tangible
personal property that are primarily related to, or primarily used or held for
use in the operation or conduct of the FPGA/FPSC Business; provided, however,
that Seller may replace any such items currently used by the Transferred
Employees in the Premises located in Allentown, PA with items to be located in
the Premises that are subject to the Sublease which are substantially similar
and comparable in quality; provided, further, that Seller shall equip the
Premises that are subject to the Sublease with a sufficient number of desks,
tables, chairs, file cabinets and other storage devices and office supplies for
the conduct of the FPGA/FPSC Business as currently conducted.

    "FPGA" means field programmable gate array.

    "FPSC" means field programmable systems-on-a-chip.

    "FPGA/FPSC Business" means the Seller's FPGA and FPSC business, including
the worldwide design, engineering, technical support, manufacturing, marketing,
sales and distribution of FPGA and FPSC products (including the FPGA/FPSC
Products) and optimized reconfigured cell array (ORCA) foundry development
system software as carried on by Seller immediately prior to and as of the date
of this Agreement with such additions or changes thereto as shall occur after
the date hereof and prior to the Closing in accordance with this Agreement, but
excluding any billing, order entry, fulfillment, accounting, collections and
other administrative activities that are currently provided by centralized
functional organizations within, or controlled by, Seller.

    "FPGA/FPSC Products" means all versions and releases of the products
identified on Schedule 1.1(b).

    "General Purchase Agreements" means supply contracts or other agreements
between Seller or an Affiliate of Seller and a Third Party pursuant to which
Seller or an Affiliate purchases products or services from such Third Party for
any of Seller's or such Affiliate's businesses other than primarily for the
FPGA/FPSC Business.

    "Governmental Body" means any legislative, executive or judicial unit of any
governmental entity (foreign, federal, state or local) or any department,
commission, board, agency, bureau, official or other regulatory, administrative
or judicial authority thereof.

    "Governmental Permits" means all governmental permits and licenses,
certificates of inspection, approvals or other authorizations that are primarily
related to, or primarily used or held for use in, the operation or conduct of
the FPGA/FPSC Business or the Premises.

    "Hazardous Substance" means any pollutants, contaminants, wastes, toxic
substances, radioactive materials, asbestos, asbestos-containing materials,
PCBs, hazardous substances, petroleum and petroleum products or any fraction
thereof or any other chemical, material or substance that is deemed a hazardous
substance by any Governmental Body.

    "HSR Act" means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

    "Intellectual Property" means any Proprietary Information and any
Intellectual Property Rights.

3

--------------------------------------------------------------------------------

    "Intellectual Property Agreement" means the agreement, including all
schedules, annexes and exhibits thereto, in the form set forth as Exhibit C.

    "Intellectual Property Rights" means all of the following and all statutory
and/or common law rights throughout the world in, arising out of, or associated
therewith (i) all patents and applications therefor and all reissues, divisions,
renewals, extensions, provisionals, continuations and continuations-in-part
thereof ("Patents"), (ii) all inventions (whether patentable or not), invention
disclosures and improvements, all trade secrets, proprietary information,
know-how and technology, (iii) all works of authorship, copyrights, mask works,
and copyright and mask work registrations and applications therefor
("Copyrights"), (iv) all industrial designs and all registrations and
applications therefor, (v) all trade names, logos, trademarks and service marks;
trademark and service mark registrations and applications therefor
("Trademarks"), (vi) all databases and data collections (including knowledge
databases, customer lists and customer databases), (vii) all rights in software,
(viii) all rights to Uniform Resource Locators, Web site addresses and domain
names, and (ix) any similar, corresponding or equivalent rights to any of the
foregoing.

    "Inventory" means (i) all inventory, wherever located, including raw
materials, work in process, finished products, inventoriable supplies, parts and
non-capital spare parts primarily related to, or primarily used or held for use
in the operation or conduct of the FPGA/FPSC Business, (ii) any and all rights
of Seller to the warranties received from suppliers of such inventory, and
(iii) any and all rights of Seller to any related claims, credits and rights of
recovery and setoff with respect to such inventory.

    "IRS" means the U.S. Internal Revenue Service.

    "Law" means any national, federal, state, provincial or local law, statute,
ordinance, rule, regulation, code, order, judgment, injunction or decree of any
country, territory, domestic or foreign state, prefecture, province,
commonwealth, city, county, municipality, or of any Governmental Body.

    "Lease" means the lease for the Premises located in Allentown, Pennsylvania.

    "Leased Equipment" means all equipment, computers, servers, machinery and
other tangible personal property (including any related spare parts, dies,
molds, tools and tooling) that is leased by Seller or an Affiliate of Seller and
primarily related to, or primarily used or held for use in the operation or
conduct of the FPGA/FPSC Business, including such items set forth on
Schedule 3.5(b).

    "Liability" means any direct or indirect debt, liability or other obligation
of any kind or character, whether accrued or fixed, absolute or contingent,
determined or determinable, matured or unmatured, and whether due or to become
due, asserted or unasserted, or known or unknown.

    "Licensed Intellectual Property" means the Intellectual Property licensed to
Buyer pursuant to this Agreement or the Intellectual Property Agreement.

    "Licenses" means all licenses, agreements and other arrangements under which
Seller or an Affiliate of Seller has the right to use any Intellectual Property
of a third party to the extent primarily related to, or primarily used or held
for use in the operation or conduct of the FPGA/FPSC Business or primarily used
or held for use by the Physical Design Employees but not the Nonassignable
Licenses. Schedule 2.1(g) contains a true, complete and correct list of (a) all
Licenses and (b) to Seller's knowledge, all other licenses, agreements and other
arrangements under which Seller or an Affiliate of Seller has the right to use
any Intellectual Property of a third party related to, used or held for use in,
or necessary for, the conduct of the FPGA/FPSC Business other than broad-based
company-wide cross-licenses of any Intellectual Property to which Seller or an
Affiliate of Seller is a party.

    "Material Adverse Effect" means any change, effect, event, occurrence or
state of facts that is, or is reasonably expected to be, materially adverse to
the business, operations, assets, liabilities, condition (financial or other) or
results of operations of the FPGA/FPSC Business, taken as a whole, other than

4

--------------------------------------------------------------------------------

any change, effect, occurrence or state of facts (i) resulting from conditions
in the United States or foreign economies or securities markets in general,
(ii) resulting from conditions in the industry in which the FPGA/FPSC Business
operates in general and not specifically relating to the FPGA/FPSC Business,
(iii) directly resulting from the public announcement of the transactions
contemplated by this Agreement or (iv) resulting from Buyer's failure to consent
to Seller's request to take an action prohibited or omit to take any action
required by Section 5.2.

    "Nonassignable Licenses" means those Licenses of Intellectual Property under
which Seller or an Affiliate of Seller is the licensee that are (a) identified
on Schedule 2.2(e)(i), and (b) not by their terms assignable to Buyer.

    "Owned Equipment" means all (a) equipment (including test equipment),
computers, servers, machinery, test fixtures, validation fixtures and hardware,
(b) tangible embodiments in any media of the Assigned Software, Licensed
Software, Assigned Technical Information and Licensed Technical Information, and
(c) other tangible personal property (including any related spare parts, probe
cards, load boards, test sockets, dies, molds, tools, and tooling), in the case
of each of clauses (a), (b) and (c) that is owned by Seller or an Affiliate of
Seller and primarily related to, or primarily used or held for use in, the
operation or conduct of the FPGA/FPSC Business, and (d) the items identified on
Schedule 3.5(b). Owned Equipment includes rights to the warranties received from
the manufacturers and distributors of such items and to any related claims,
credits and rights of recovery and setoff with respect to such items.

    "Pension Plan" means each "employee pension benefit plan" (within the
meaning of Section 3(2) of ERISA).

    "Permitted Encumbrances" means any (i) lien for Taxes, assessments and other
governmental charges or of landlords, liens of carriers, warehousemen, mechanics
and materialmen incurred in the ordinary course of business, in each case, for
sums not yet due and payable or due but not delinquent or being contested in
good faith by appropriate proceedings, (ii) liens incurred in the ordinary
course of the FPGA/FPSC Business in connection with workers' compensation,
unemployment insurance and other types of social security or to secure statutory
and other similar obligations, and (iii) non-exclusive licenses granted by
Seller or an Affiliate of Seller in connection with sales of products in the
ordinary course of business.

    "Person" means any individual, corporation, partnership, firm, association,
joint venture, joint stock company, trust, unincorporated organization or other
entity, or any Governmental Body.

    "Physical Design Assets" means the equipment, fixtures and supplies used by
the Physical Design Employees in the performance of services for the FPGA/FPSC
Business that are identified on Schedule 2.1(X).

    "Physical Design Employees" those employees of Seller engaged in the
physical design and CAD support services who provide services primarily to the
FPGA/FPSC Business who are identified on Schedule 3.9(a).

    "Pre-Closing Tax Period" means, with respect to the Purchased Assets, any
Tax period (or portion thereof) ending on or before the Closing Date.

    "Premises" means the real property primarily related to, or primarily used
or held for use in the conduct of the FPGA/FPSC Business, and the real property
that is subject to the Sublease.

    "Proprietary Information" means all Information (as defined in the
Intellectual Property Agreement) and other tangible embodiments in any media of
any know-how, show-how, techniques, trade secrets, inventions (whether or not
patented or patentable), algorithms, routines, mask works, software, files,
databases, netlists, works of authorship or processes, specifications, technical
manuals

5

--------------------------------------------------------------------------------

and data, libraries, blueprints, drawings, proprietary processes, product
information, development work-in-process and other technology.

    "Return" means any return, declaration, report, statement, and any other
document required to be filed in respect of any Tax.

    "Seller's Retained Environmental Liabilities" shall mean any Losses with
respect to (i) the presence on or before the Closing Date of any Hazardous
Substances in the soil, groundwater, surface water, air or building materials of
any Premises ("Pre-Existing Contamination"), (ii) the migration at any time
prior to or after the Closing Date of Pre-Existing Contamination to any other
real property, (iii) any activities involving the use, generation, treatment,
sale, distribution, transportation or disposal of Hazardous Substances or any
waste containing a Hazardous Substance conducted by Seller or any of its
controlled Affiliates on any Premises prior to the Closing Date or otherwise
occurring prior to the Closing Date in connection with the FPGA/FPSC Business,
including without limitation, the exposure of any person to Hazardous Substances
in connection with any such activities ("Pre-Closing Hazardous Substance
Activities"), or (iv) the violation of any Environmental Law by the Seller or
its agents, employees, predecessors in interest, contractors, invitees or
licensees in connection with the FPGA/FPSC Business prior to the Closing Date or
in connection with any Pre-Closing Hazardous Substance Activities prior to the
Closing Date.

    "Senior Executives" means, in the case of Seller, Sohail Khan, Executive
Vice President of Agere, and in the case of Buyer, Steven Laub, President and
Chief Operating Officer of Buyer, or their respective successors.

    "Sublease" means a sublease, including all schedules, annexes and exhibits
thereto, with respect to the Lease in the form set forth as Exhibit D.

    "Taxes" means, all taxes of any kind, and all charges, fees, customs,
levies, duties, imposts, required deposits or other assessments, including all
net income, capital gains, gross income, gross receipt, property, franchise,
sales, use, excise, withholding, payroll, employment, social security, workers'
compensation, unemployment, occupation, capital stock, ad valorem, value added,
transfer, gains, profits, net worth, asset, transaction, and other taxes, and
any interest, penalties or additions to tax with respect thereto, imposed upon
any Person by any taxing authority or other Governmental Body under applicable
Law.

    "Third Party" means any Person not an Affiliate of the other referenced
Person or Persons.

    "Transferred Contracts" means the Contracts identified on Schedule 2.1(f).

    "Transferred Licenses" means Licenses identified on Schedule 2.1(g).

    "Transferred Governmental Permits" means the Governmental Permits identified
on Schedule 2.1(i).

    "Transferred Intellectual Property" means the Intellectual Property assigned
to Buyer pursuant to this Agreement or the Intellectual Property Agreement.

    "Transition Services Agreement" means the agreement, including all
schedules, annexes and exhibits thereto, in the form set forth as Exhibit E.

    "Wafer Manufacturing Agreement (Orlando, FL)" means the agreement, including
all schedules, annexes and exhibits thereto, in the form set forth as Exhibit F.

    "Wafer Probe, Package Assembly, Test, Mark and Pack Agreement" means the
agreement, including all schedules, annexes and exhibits thereto, in the form
set forth as Exhibit G.

    "Welfare Plan" means each "employee welfare benefit plan" (within the
meaning of Section 3(1) of ERISA).

6

--------------------------------------------------------------------------------

    1.2  Additional Defined Terms  

    For purposes of this Agreement, the following terms shall have the meanings
specified in the Sections indicated below or in the Intellectual Property
Agreement, in each case as indicated below:

Term


--------------------------------------------------------------------------------

  Section

--------------------------------------------------------------------------------

"Agere"   Preamble "Agere Guardian"   Section 3.1(b) "Agere Marks"   Section 5.8
"Agreement"   Preamble "Asset Acquisition Statement"   Section 5.3(b) "Assigned
Patents"   Intellectual Property Agreement "Assigned Software"   Intellectual
Property Agreement "Assigned Technical Information"   Intellectual Property
Agreement "Assumed Leased Equipment"   Section 5.5(b) "Assumed Liabilities"  
Section 2.4 "Audited Information"   Section 5.1(c) "Bulk Sales Laws"   Section
2.8 "Buyer"   Preamble "Buyer's Returns"   Section 5.3(c) "Buyer Savings Plan"  
Section 5.4(f) "Collateral Agreements"   Recital D "Consideration"   Section 2.3
"CSM"   Section 5.7(b) "CSM Agreement"   Section 5.7(b) "Customer Commitments"  
Section 5.12 "Excluded Assets"   Section 2.2 "Excluded Leased Equipment"  
Section 5.5(d) "Excluded Liabilities"   Section 2.5 "Expiration Date"   Section
9.1 "Indemnified Party"   Section 9.2(a) "Indemnifying Party"   Section 9.3(a)
"Information"   Intellectual Property Agreement "Licensed Field"   Intellectual
Property Agreement "Licensed Software"   Intellectual Property Agreement
"Licensed Technical Information"   Intellectual Property Agreement "Losses"  
Section 9.2(a) "Material Contracts"   Section 3.10 "NeoCAD License"   Section
5.14 "Nonassignable Assets"   Section 2.7(a) "Patents"   Section 1.1
"Pre-Closing Hazardous Substance Activities"   Section 1.1 "Pre-Existing
Contamination"   Section 1.1 "Premises Leases"   Section 3.7(a) "Purchase Price"
  Section 2.3 "Purchased Assets"   Section 2.1 "Purchased Leased Equipment"  
Section 5.5(c) "Required Consents"   Section 3.4(b) "Seller"   Preamble
"Seller's Returns"   Section 5.3(a) "3000 Series Products"   Section 2.2(j)
"Third-Party Claim"   Section 9.3(a) "Trademarks"   Section 1.1 "Transferred
Employees"   Section 5.4(a) "Transfer Taxes"   Section 2.9(a) "TSMC"   Section
5.7(c)

7

--------------------------------------------------------------------------------

    1.3  Other Definitional and Interpretive Matters  

    Unless otherwise expressly provided, for purposes of this Agreement, the
following rules of interpretation shall apply:

    (a) Buyer. For purposes of effecting this Agreement and the Collateral
Agreements and consummating the transactions contemplated hereby and thereby,
the parties acknowledge and agree that Buyer may assign the rights or delegate
the obligations under this Agreement or the Collateral Agreements to one or more
of its controlled Affiliates, in whole or in part; provided, that (i) in the
event of such assignment or delegation, any such controlled Affiliate shall be
obligated under the terms hereof and under the terms of the Collateral
Agreements, as the case may be, to the extent of such assignment or delegation,
and (ii) Buyer shall remain liable to Seller for all obligations under the terms
hereof and the terms of the Collateral Agreements.

    (b) Calculation of Time Period. When calculating the period of time before
which, within which or following which any act is to be done or step taken
pursuant to this Agreement, the date that is the reference date in calculating
such period shall be excluded. If the last day of such period is a non-Business
Day, the period in question shall end on the next succeeding Business Day.

    (c) Gender and Number. Any reference in this Agreement to gender shall
include all genders, and words imparting the singular number only shall include
the plural and vice versa.

    (d) Headings. The provision of a Table of Contents, the division of this
Agreement into Articles, Sections and other subdivisions and the insertion of
headings are for convenience of reference only and shall not affect or be
utilized in construing or interpreting this Agreement. All references in this
Agreement to any "Section" are to the corresponding Section of this Agreement
unless otherwise specified.

    (e) Herein. The words such as "herein," "hereinafter," "hereof," and
"hereunder" refer to this Agreement as a whole and not merely to a subdivision
in which such words appear unless the context otherwise requires.

    (f)  Including. The word "including" or any variation thereof means
"including, without limitation" and shall not be construed to limit any general
statement that it follows to the specific or similar items or matters
immediately following it.

    (g) Reasonable Commercial Efforts. Reasonable commercial efforts means that
the obligated party is required to make a diligent, reasonable and good faith
effort to accomplish the applicable objective. Such obligation, however, does
not require that the obligated party act in a manner that would be contrary to
reasonable commercial practices under the circumstances in order to accomplish
the objective.

    (h) Schedules and Exhibits. The Schedules attached to this Agreement shall
be construed with and as an integral part of this Agreement to the same extent
as if the same had been set forth verbatim herein. Any matter disclosed by
Seller or Buyer, as the case may be, on any one Schedule to this Agreement with
respect to any representation, warranty or covenant of Seller or Buyer, as
applicable, set forth in this Agreement shall be deemed disclosed for purposes
of any other representation, warranty or covenant of Seller or Buyer for which a
schedule is provided, as applicable, to the extent that it is readily apparent
(without a specific cross-reference) on the face of such disclosure at the time
of such disclosure from the nature of such disclosure being made that such
disclosure should have been included in such schedule.

8

--------------------------------------------------------------------------------

2.  Purchase and Sale of the FPGA/FPSC Business

    2.1  Purchase and Sale of Assets  

    Upon the terms and subject to the conditions of this Agreement, at the
Closing, Seller shall, and shall cause its controlled Affiliates to, sell,
transfer, assign, convey and deliver to Buyer, and Buyer shall purchase, acquire
and accept from Seller or the applicable controlled Affiliate, all right, title
and interest in, to and under the Purchased Assets, free and clear of all
Encumbrances other than Permitted Encumbrances. For purposes of this Agreement,
the term "Purchased Assets" means (X) the Physical Design Assets, (Y) all the
assets, properties and rights primarily related to, or primarily used or held
for use in, the operation or conduct of the FPGA/FPSC Business (other than
Contracts, Licenses and Governmental Permits), whether tangible or intangible
(but not any Intellectual Property Rights that are not otherwise transferred
pursuant to this Agreement or the Intellectual Property Agreement), real,
personal or mixed, and (Z) those assets, properties and rights set forth or
described in paragraphs (a) through (j) below (except in each case, for the
Excluded Assets), whether or not any of such assets, properties or rights have
any value for accounting purposes or are carried or reflected on or specifically
referred to in Seller's or any of Seller's controlled Affiliate's financial
statements:

    (a) the Owned Equipment;

    (b) the Purchased Leased Equipment;

    (c) the Fixtures and Supplies;

    (d) the Inventory;

    (e) the Transferred Intellectual Property and other rights assigned to Buyer
pursuant to the Intellectual Property Agreement;

    (f)  the Transferred Contracts;

    (g) the Transferred Licenses;

    (h) the Business Records;

    (i)  the Transferred Governmental Permits; and

    (j)  the goodwill of the FPGA/FPSC Business.

    2.2  Excluded Assets  

    Notwithstanding anything in Section 2.1 to the contrary, Seller and Buyer
expressly acknowledge and agree that the Purchased Assets shall not include, and
Seller shall not sell, transfer, assign, convey or deliver to Buyer, and Buyer
shall not purchase, acquire or accept from Seller, any of the rights, properties
or assets set forth or described in paragraphs (a) through (k) below (the
rights, properties and assets expressly excluded by this Section 2.2 being
referred to herein as the "Excluded Assets"):

    (a) any receivables, cash, cash equivalents, bank deposits or similar cash
items or employee receivables of Seller or any Affiliate of Seller;

    (b) any (i) confidential personnel and medical records pertaining to any
Business Employee, (ii) other books and records that Seller or any Affiliate of
Seller is required by Law to retain; provided, however, that upon reasonable
prior written request, Seller shall make available to Buyer copies of any
portions of such retained books and records that relate to the FPGA/FPSC
Business or that relate to any of the Purchased Assets or Assumed Liabilities,
and (iii) any information management system of Seller or any Affiliate of Seller
that is not primarily related to, and not primarily used or held for use in the
operation or conduct of the FPGA/FPSC Business but is or may be contained within
computer hardware included as a Purchased Asset pursuant to Section 2.1(b);

9

--------------------------------------------------------------------------------

    (c) any claim, right or interest of Seller or any Affiliate of Seller in or
to any refund, rebate, abatement or other recovery for Taxes, together with any
interest due thereon or penalty rebate arising therefrom, the basis of which
arises or accrues in any Pre-Closing Tax Period;

    (d) subject to Section 5.8, all "Agere," "Agere Systems," "Lucent" or
"Lucent Technologies" marked sales and marketing or packaging materials,
samples, prototypes, other similar Agere Systems- or Lucent
Technologies-identified sales and marketing or packaging materials;

    (e) the Excluded Contracts and the Nonassignable Licenses;

    (f)  any and all insurance policies or rights of proceeds thereof;

    (g) the Excluded Leased Equipment;

    (h) except as specifically provided in Section 5.4, all of the assets of the
Benefits Plans;

    (i)  any rights, claims or causes of action of Seller or any Affiliate of
Seller against third parties relating to the assets, properties, business or
operations of Seller or any Affiliate of Seller related to, arising from, or
incurred in connection with conditions or events occurring prior to the Closing,
except rights to prior damages assigned to Buyer in the Intellectual Property
Agreement;

    (j)  any assets, properties and rights constituting the family of FPGAs
designed by Xilinx, Inc. using its proprietary architecture and comprising five
such products identified by Xilinx, Inc. as XC-3020, XC-3030, XC-3042, XC-3064
and XC-3090 having a maximum equivalent logic-gate ratings of 2000, 3000, 4200,
6400 and 9000, respectively (the "3000 Series Products"), in each case as set
forth in that certain Technology Transfer Agreement made as of March 1, 1992 by
and between Xilinx, Inc. and American Telephone and Telegraph Company; provided,
however, that this Section 2.2(j), shall not apply to any asset, property or
right that is identified on a schedule of transferred, assigned or licensed
assets, properties or rights to this Agreement or the Intellectual Property
Agreement, including the FPGA/FPSC Products; and

    (k) the assets identified in Schedule 2.2(k).

    2.3  Purchase Price  

    In consideration of the sale, transfer, assignment, conveyance and delivery
by Seller of the Purchased Assets to Buyer, Buyer shall (i) pay to Seller at the
Closing, an aggregate amount in cash equal to TWO HUNDRED AND FIFTY MILLION
DOLLARS ($250,000,000) (the "Purchase Price") by wire transfer of immediately
available funds to an account designated by Seller's written instructions
provided to Buyer at least two (2) Business Days prior to Closing, and
(ii) assume the Assumed Liabilities (together with the Purchase Price, the
"Consideration").

    2.4  Assumed Liabilities  

    Upon the terms and subject to the conditions of this Agreement, at the
Closing, Buyer shall accept, assume and agree to pay, perform or otherwise
discharge, in accordance with the respective terms and subject to the respective
conditions thereof, the Liabilities of Seller or any Affiliate of Seller
pursuant to and under the Assumed Liabilities. For purposes of this Agreement,
the term "Assumed Liabilities" means solely the liabilities and obligations set
forth or described in paragraph (a) below (provided, however, that in no event
shall Assumed Liabilities include any Excluded Liabilities), whether or not any
such Liability has a value for accounting purposes or is carried or reflected on
or specifically referred to in Seller's financial statements:

    (a) the Liabilities solely related to, arising from, or incurred in
connection with conditions or events occurring after the Closing under, or
arising under, or pursuant to, the Transferred Contracts, Transferred Licenses
and Transferred Government Permits.

10

--------------------------------------------------------------------------------

    2.5  Excluded Liabilities  

    Notwithstanding anything in Section 2.4 to the contrary, Seller and Buyer
hereby expressly acknowledge and agree that the Assumed Liabilities shall not
include, Seller shall not assign to Buyer pursuant to this Agreement, and Buyer
shall not accept or assume or be obligated to pay, perform or otherwise assume
or discharge any Liabilities of Seller or any of Affiliate of Seller, whether
direct or indirect, known or unknown, absolute or contingent, pursuant to and
under the Excluded Liabilities. For purposes of this Agreement, the term
"Excluded Liabilities" means (x) any or all Liabilities of Seller or any of its
Affiliates that do not constitute Assumed Liabilities, and (y) any or all
Liabilities set forth or described in paragraphs (a) through (g) below, in each
case whether or not any such Liability has a value for accounting purposes or is
carried or reflected on or specifically referred to in Seller's or the
applicable Affiliate's financial statements:

    (a) any and all Liabilities related to, arising from, or incurred in
connection with any conditions or events occurring prior to the Closing pursuant
to the Transferred Contracts, Transferred Licenses and Transferred Government
Permits;

    (b) any and all Liabilities related to, arising from, or incurred in
connection with the Transferred Employees or the Purchased Assets with respect
to any conditions or events occurring prior to the Closing;

    (c) any and all Liabilities related to, arising from, or incurred in
connection with products shipped or services rendered or for which a receivable
was booked prior to Closing;

    (d) any and all Liabilities related to, arising from, or incurred in
connection with, the Excluded Assets;

    (e) any and all Liabilities for Excluded Taxes;

    (f)  any and all of the Seller's Retained Environmental Liabilities; and

    (g) any and all Liabilities relating to, arising from, or incurred in
connection with (i) any Benefit Plan, including any employment, severance or
change of control agreement between a Business Employee and Seller or any
Affiliate of Seller, or (ii) with respect to any Transferred Employee, any
wages, salaries, bonuses, commissions or other forms of compensation or other
Liabilities relating to the employment of such Business Employee by Seller or
any Affiliate of Seller or termination of any such employee by Seller or any
Affiliate of Seller.

    2.6  Further Assurances; Further Conveyances and Assumptions  

    (a) From time to time following the Closing, Seller shall, or shall cause
its Affiliates to, make available to Buyer such non-confidential data in
personnel and medical records, and to the extent legally permissible and subject
to reasonable restrictions such confidential data in personnel and medical
records, of Transferred Employees as is reasonably necessary for Buyer to
transition such employees into Buyer's records and otherwise comply with its
obligations under Section 5.4.

    (b) From time to time following the Closing, Seller and Buyer shall, and
shall cause their respective Affiliates to, execute, acknowledge and deliver all
such further conveyances, notices, assumptions, releases and acquittances and
such other instruments, and shall take such further actions, as may be necessary
or appropriate to fully and effectively transfer, assign and convey unto Buyer
and its respective successors or assigns, all of the properties, rights, titles,
interests, estates, remedies, powers and privileges intended to be conveyed or
licensed to Buyer under this Agreement and the Collateral Agreements and for
Buyer and its respective successors and assigns to fully and effectively assume
the Assumed Liabilities intended to be assumed by Buyer under this Agreement and
the Collateral Agreements, and to otherwise make effective the transactions
contemplated hereby and thereby and to confirm Buyer's title to or interest in
the Purchased Assets, to put Buyer in actual possession and operating control
thereof and to assist Buyer in exercising all rights with respect thereto,
including (i) transferring back to Seller any asset or liability not
contemplated by this Agreement to be

11

--------------------------------------------------------------------------------

a Purchased Asset or an Assumed Liability, respectively, which asset or
liability was transferred to Buyer at the Closing, and (ii) transferring to
Buyer any asset or liability contemplated by this Agreement to be a Purchased
Asset or an Assumed Liability, respectively, which was not transferred to Buyer
at the Closing.

    (c) As of and from the Closing Date, Seller on behalf of itself and its
Affiliates authorizes Buyer, to the extent permitted by applicable Law and the
terms of the Nonassignable Assets, at Buyer's expense, to perform all the
obligations and receive all the benefits of Seller or its Affiliates under the
Nonassignable Assets and appoints Buyer its attorney-in-fact to act in its name
on its behalf or in the name of the applicable Affiliate of Seller and on such
Affiliate's behalf with respect thereto.

    2.7  Consent of Third Parties  

    (a) Nothing in this Agreement nor the consummation of the transactions
contemplated hereby shall be construed as an attempt or agreement to sell,
transfer, assign convey or deliver any asset, property or right to Buyer
(provided, that this Section 2.7(a) shall not affect whether any such asset,
property or right shall be deemed to be a Purchased Asset for any other purpose
under this Agreement) or for Buyer and its respective successors and assigns to
assume any Assumed Liability which by its terms or by Law is not transferable or
nonassignable, as applicable without the consent or waiver of a Third Party or
is cancelable by a Third Party in the event of such a transfer or assignment
without the consent or waiver of such Third Party, in each case unless and until
such consent or waiver shall have been obtained (collectively, "Nonassignable
Assets").

    (b) Seller shall use its reasonable commercial efforts to obtain, or to
cause to be obtained, any consent or waiver that is required for Seller to sell,
transfer, assign, convey and deliver the Purchased Assets to Buyer pursuant to
this Agreement, and for Buyer to assume the Assumed Liabilities pursuant to this
Agreement. To the extent permitted by applicable Law, in the event any such
consent or waiver cannot be obtained prior to Closing, (i) the Nonassignable
Assets subject thereto and affected thereby shall be held, as of and from the
Closing, by Seller or the applicable Affiliate of Seller in trust for the
benefit of Buyer, and all benefits and obligations existing thereunder shall be
for Buyer's account, (ii) Buyer shall pay, perform or otherwise discharge (in
accordance with the respective terms and subject to the respective conditions
thereof, and in the name of Seller or applicable Affiliate of Seller) all of the
covenants and obligations of Seller incurred after the Closing with respect to
such Nonassignable Asset, and (iii) Seller shall take or cause to be taken at
Buyer's expense such actions in its name or otherwise as Buyer may reasonably
request so as to provide Buyer with the benefits of such Nonassignable Assets
and to effect the collection of money or other consideration that becomes due
and payable under such Nonassignable Assets, and promptly pay over to Buyer all
money or other consideration received by it in respect of such Nonassignable
Assets.

    (c) Unless and until any consent or approval with respect to any
Nonassignable Asset is obtained, such Nonassignable Asset shall be deemed not to
be assigned or transferred pursuant to this Agreement and any associated
liability shall not constitute an Assumed Liability for any purpose under this
Agreement, but instead shall be governed by this Section 2.7 for such time that
it is a Nonassignable Asset.

    2.8  Bulk Sales Law  

    Buyer hereby waives compliance by Seller with the requirements and
provisions of any "bulk sales," "bulk-transfer" or any similar Laws of any
jurisdiction, including Article 6 of the Pennsylvania Uniform Commercial Code,
that may otherwise be applicable with respect to the sale of any or all of the
Purchased Assets to Buyer (collectively, "Bulk Sales Laws").

    2.9  Taxes; Recording and Filing Fees  

    (a) Buyer and Seller shall share equally any and all applicable sales, use,
transfer or similar Taxes that may be imposed, assessed or payable by reason of
the operation or as a result of the consummation of the transactions
contemplated by this Agreement, including the sales, transfers, leases, rentals,
licenses, and assignments contemplated hereby (collectively, "Transfer Taxes").
The

12

--------------------------------------------------------------------------------

parties shall use reasonable commercial efforts to minimize Transfer Taxes, if
any. Transfer Taxes shall not include Seller's net income and capital gains
Taxes or franchise or other Taxes based on Seller's net income.

    (b) All applicable recording or filing fees that may be imposed, assessed or
payable by reason of the operation or as a result of the consummation of the
transactions contemplated by this Agreement or any of the Collateral Agreements
shall be paid by the party primarily responsible for the payment of any such
recording or filing fees according to Law.

3.  Representations and Warranties of Seller

    Seller represents and warrants to Buyer that:

    3.1  Organization and Qualification  

    (a) Seller is a corporation duly organized, validly existing and in good
standing under the Laws of the State of Delaware and has all requisite corporate
power and authority to carry on the FPGA/FPSC Business as currently conducted
and to own or lease and operate the Purchased Assets. Seller is duly qualified
to do business and is in good standing as a foreign corporation (in any
jurisdiction that recognizes such concept) in each jurisdiction where the
ownership or operation of the Purchased Assets or the operation or conduct of
the FPGA/FPSC Business requires such qualification, except where the failure to
be so qualified or in good standing individually or in the aggregate has not had
and could not reasonably be expected to have a Material Adverse Effect.

    (b) Agere Systems Guardian Corporation ("Agere Guardian") is a corporation,
wholly owned by Seller, and is duly organized, validly existing and in good
standing under the Laws of the State of Delaware and has all requisite corporate
power and authority to carry on its business as currently conducted and to own
or lease and operate the assets owned by it. Agere Guardian is duly qualified to
do business and is in good standing as a foreign corporation (in any
jurisdiction that recognizes such concept) in each jurisdiction where the
ownership of the assets owned by it or the conduct its business requires such
qualification, except where the failure to be so qualified or in good standing
individually or in the aggregate has not had and could not reasonably be
expected to have a Material Adverse Effect.

    3.2  Authorization  

    (a) Seller has all requisite corporate power and authority to execute and
deliver this Agreement and the Collateral Agreements to which it will be a party
and to effect the transactions contemplated hereby and thereby and the
execution, delivery and performance of this Agreement and the Collateral
Agreements to which it will be a party has been duly authorized by all requisite
corporate action.

    (b) Agere Guardian has all requisite corporate power and authority to
execute and deliver the Intellectual Property Agreement and to effect the
transactions contemplated thereby and the execution, delivery and performance of
the Intellectual Property Agreement to which it will be a party has been duly
authorized by all requisite corporate action.

    3.3  Binding Effect  

    (a) This Agreement has been duly executed and delivered by Seller and this
Agreement is, and the Collateral Agreements to which Seller will be a party,
when duly executed and delivered by Seller, will be, valid and legally binding
obligations of Seller, enforceable against Seller in accordance with their
respective terms, except to the extent that enforcement of the rights and
remedies created hereby and thereby may be affected by bankruptcy,
reorganization, moratorium, insolvency and similar Laws of general application
affecting the rights and remedies of creditors and by general equity principles.

    (b) The Intellectual Property Agreement, when executed, shall be duly
executed and delivered by Agere Guardian will be a valid and legally binding
obligation of Agere Guardian, enforceable against Agere Guardian in accordance
with its terms, except to the extent that enforcement of the rights and remedies
created hereby and thereby may be affected by bankruptcy, reorganization,
moratorium,

13

--------------------------------------------------------------------------------

insolvency and similar Laws of general application affecting the rights and
remedies of creditors and by general equity principles.

    3.4  Non-Contravention; Consents  

    (a) Assuming that all Required Consents have been obtained, the execution,
delivery and performance of this Agreement and the Collateral Agreements by
Seller and Agere Guardian and the consummation of the transactions contemplated
hereby and thereby do not and will not: (i) result in a breach or violation of
any provision of Seller's or Agere Guardian's certificate of incorporation or
by-laws, (ii) violate in any material respect or result in a material breach of
or constitute an occurrence of a material default under any provision of, result
in the acceleration or cancellation of any material obligation under, or give
rise to a right by any party to terminate or amend in any material respect any
material obligation under, any mortgage, deed of trust, conveyance to secure
debt, note, loan, indenture, lien, lease, agreement, instrument, order,
judgment, decree or other arrangement or commitment to which Seller or Agere
Guardian is a party or by which it is bound and which relates to the FPGA/FPSC
Business or the Purchased Assets or result in the creation of any material
Encumbrance (other than a Permitted Encumbrance) upon any of the Purchased
Assets other than as a result of this Agreement or the Collateral Agreements, or
(iii) violate in any material respect any material Law of any Governmental Body
having jurisdiction over Seller or Agere Guardian or the Purchased Assets.

    (b) No consent, approval, order or authorization of, or registration,
declaration or filing with, any Person is required to be obtained by Seller or
Agere Guardian in connection with the execution and delivery of this Agreement
or the Collateral Agreements to which Seller or Agere Guardian will be a party
or for the sale of the Purchased Assets and the consummation of the transactions
contemplated hereby or thereby by Seller or Agere Guardian, except for (i) any
filings, consents, approvals or clearances required under the HSR Act and any
reasonably applicable foreign antitrust Laws, (ii) consents or approvals of
third parties that are required to transfer or assign to Buyer any Purchased
Assets or assign the benefits of or delegate performance with regard thereto or
for Seller or Agere Guardian to perform their respective obligations under this
Agreement or the Collateral Agreements, (iii) those identified on
Schedule 3.4(b) (items (i), (ii) and (iii) being referred to herein as the
"Required Consents"), and (iv) such consents, approvals, orders, authorizations,
registrations, declarations or filings the failure of which to be obtained or
made, individually or in the aggregate, have not had and could not reasonably be
expected to have a Material Adverse Effect.

    (c) The representations and warranties set forth in this Section 3.4 shall
be interpreted without giving effect to the provisions of Section 2.7.

    3.5  Title to Property; Principal Equipment; Sufficiency of Assets  

    (a) Seller has and at the Closing will have good and valid title to, or a
valid and binding leasehold interest in, all of the real and personal Purchased
Assets free and clear of any Encumbrance (other than a Permitted Encumbrance).
This Section 3.5(a) does not apply to Intellectual Property Rights assigned or
licensed to Buyer pursuant to the Intellectual Property Agreement.

    (b) Schedule 3.5(b) contains a list of all Owned Equipment (including
location) and Leased Equipment (including location) that is true, correct and
complete in all material respects. Schedule 3.5(b) also contains a true, correct
and complete list of leases pursuant to which such Leased Equipment is leased by
Seller. Seller has previously provided to Buyer true, correct and complete
copies (including all amendments and modifications to date) of each such lease.
The Owned Equipment and the Leased Equipment constitute all (i) equipment
(including test equipment), computers, servers, machinery, test fixtures,
validation fixtures and hardware, (ii) tangible embodiments in any media of the
Assigned Software, Licensed Software, Assigned Technical Information and
Licensed Technical Information, and (iii) other tangible personal property
(including any related spare parts, probe cards, load boards, test sockets,
dies, molds, tools, and tooling), in the case of each of clauses (i), (ii) and
(iii) primarily related to, or primarily used or held for use in, the operation
or conduct of the FPGA/FPSC Business.

14

--------------------------------------------------------------------------------

    (c) Each material item of Owned Equipment and Leased Equipment is in good
operating condition, reasonable wear and tear excepted, for the purposes for
which it is currently being used, but is otherwise being transferred on a "where
is" and, as to condition, "as is" basis.

    (d) (A) The Purchased Assets to be acquired and the Business Employees
identified under this Agreement and the Collateral Agreements (including the
services to be provided pursuant to the Transition Services Agreement and the
rights to be acquired under this Agreement and the Collateral Agreements),
(B) the Excluded Assets specified in Sections 2.2(a) through (h), 2.2(j) and
2.2(k), (C) assets that will be used in connection with providing services under
the Transition Services Agreement and (D) the Intellectual Property transferred
or licensed pursuant to the Intellectual Property Agreement, together,
(i) include all assets, personnel and rights primarily related to, or primarily
used or held for use in, the FPGA/FPSC Business, and (ii) are sufficient for the
conduct of the FPGA/FPSC Business immediately following the Closing by Buyer in
substantially the same manner as currently conducted by Seller. In the event
this Section 3.5(d) is breached in any immaterial manner because Seller has in
good faith failed to identify and transfer any immaterial assets or properties
or provide any immaterial services used in the FPGA/FPSC Business, such breach
shall be deemed cured if Seller promptly transfers such properties or assets or
provides such services to Buyer at no additional cost to Buyer.

    3.6  Permits  

    Except as identified on Schedule 3.6, there are no material Governmental
Permits necessary for or used by Seller to operate the FPGA/FPSC Business as
currently conducted. Seller owns, holds or possesses in its own name, all
material Governmental Permits that are required by currently effective Laws and
necessary to own or lease, operate and use the Purchased Assets and to use or
occupy the Premises and to operate the FPGA/FPSC Business, all of which are in
full force and effect. Seller is not in violation of or in default under any
such Governmental Permits in any material respect. As of the date of this
Agreement, no proceeding is pending or, to Seller's knowledge, threatened to
revoke or limit any such Governmental Permit.

    3.7  Real Estate  

    (a) Schedule 3.7(a) contains a true, correct and complete list, as of the
date hereof, of the Premises. Buyer has been provided with a true, correct and
complete copy of all real property leases for the Premises (the "Premises
Leases"). Except as identified on Schedule 3.7(a) , all Premises Leases are in
full force and effect and Seller has not violated, and, to Seller's knowledge,
the landlord has not violated or waived, any of the material terms or conditions
of any Premises Lease and all the material covenants to be performed by the
Seller and, to Seller's knowledge, the landlord under the Premises Leases have
been performed in all material respects.

    (b) The use of the Premises, as presently used by the FPGA/FPSC Business,
does not violate any local zoning or similar land use Laws or governmental
regulations except for any violations that individually or in the aggregate have
not had and could not reasonably be expected to have a Material Adverse Effect.
Seller is not in violation of or in noncompliance with any covenant, condition,
restriction, order or easement affecting any Premises except for any violation
or noncompliance that, individually or in the aggregate, has not had and could
not reasonably be expected to have a Material Adverse Effect. There is no
condemnation or, to the best knowledge of Seller, threatened condemnation
affecting the Premises.

    (c) The use of the Premises and improvements thereon by Seller complies with
all applicable Laws, and Seller has obtained all approvals, licenses, permits
and consents, which remain in full force and effect, of Governmental Bodies
required for the ownership and leasing of the Premises for the operation and
conduct of the FPGA/FPSC Business therein, except for any noncompliance with
applicable laws or failure to obtain or maintain any required approvals,
licenses, permits and consents

15

--------------------------------------------------------------------------------

that, individually or in the aggregate, has not had and could not reasonably be
expected to have a Material Adverse Effect.

    3.8  Compliance With Laws; Litigation  

    (a) Except as identified on Schedule 3.8(a), with respect to the FPGA/FPSC
Business conducted by it and the Purchased Assets, Seller is in compliance in
all material respects with all applicable Laws.

    (b) Except as identified on Schedule 3.8(b), (i) no material judgment,
order, writ, injunction or decree of any Governmental Body that is related to
the FPGA/FPSC Business or the Purchased Assets is in effect, and (ii) there is
no material action, suit, proceeding, arbitration or governmental investigation
pending or, to Seller's knowledge, threatened against Seller relating to the
FPGA/FPSC Business or the Purchased Assets.

    3.9  Business Employees  

    (a) Schedule 3.9(a) contains a true, correct and complete list of all
employees of Seller and its Affiliates primarily engaged in the operation or
conduct of the FPGA/FPSC Business and those employees of Seller and its
Affiliates engaged in the physical design and CAD support services that provide
services primarily to the FPGA/FPSC Business, in each case, as of the date
specified on such list, showing for each Business Employee, the name, position
held, service date (with respect to the FPGA/FPSC Business as conducted by any
of Seller, Lucent Technologies Inc., AT&T Corporation or any of their
Affiliates), salary or wages and aggregate annual compensation for Seller's last
fiscal year and as of the date of this Agreement. None of the Business Employees
is covered by any union, collective bargaining agreement or other similar labor
agreement.

    (b) Except as identified on Schedule 3.9(b), with respect to all Business
Employees, neither Seller nor any of its ERISA Affiliates currently maintains,
contributes to or has any Liability under any Benefit Plan. With respect to each
of the Benefit Plans identified on Schedule 3.9(b), Seller has made available to
the Buyer true and complete copies of the most recent summary plan or other
written description thereof. Each Benefit Plan listed on Schedule 3.9(b) has
been operated in material compliance with all applicable Laws, including ERISA.
Each Benefit Plan which is a Pension Plan and which is intended to be qualified
under Section 401(a) of the Code, has received a favorable determination letter
from the Internal Revenue Service with respect to "TRA" (as defined in Section 1
of Rev. Proc. 93-39), and Seller is not aware of any circumstances likely to
result in revocation of any such favorable determination letter. Except as
disclosed on Schedule 3.9(b), neither Seller nor any of its ERISA Affiliates
currently maintains, contributes to or has any Liability under any Benefit Plan,
has any obligations for retiree health or life benefits under any Benefit Plan
or has ever represented, promised or contracted (whether in oral or written
form) to any employee(s) that such employee(s) would be provided with retiree
health or life benefits.

    (c) With respect to the Business Employees, there is not presently pending
or existing, and to Seller's knowledge there is not threatened, (i) any strike,
slowdown, picketing, or work stoppage or (ii) any application for certification
of a collective bargaining agent.

    3.10  Contracts  

    (a) Seller has delivered or made available to Buyer a true, correct and
complete copy of each Contract and License, as amended, supplemented or
modified, of Seller or an Affiliate (the "Material Contracts"). Schedule 3.10(a)
contains a true, correct and complete list of the following Material Contracts:

     (i) employment or consulting agreements, contracts or commitments with an
employee or individual consultant or salesperson or consulting or sales
agreement, contract or commitment with a firm or other organization;

    (ii) fidelity or surety bonds or completion bonds;

16

--------------------------------------------------------------------------------

    (iii) leases of personal property having a value individually in excess of
$25,000;

    (iv) agreements of indemnification or guaranty;

    (v) agreements, contracts or commitments containing any covenant or license
limiting the freedom of Seller or any Affiliate of Seller to engage in the
FPGA/FPSC Business or to compete with any person in the FPGA/FPSC Business;

    (vi) any License, other than non-exclusive "shrink-wrap" end user licenses
with an aggregate license fee of less than $1,000;

   (vii) any licenses granting exclusive rights to any Intellectual Property
primarily related to, primarily used or held for use in, the operation or
conduct of the FPGA/FPSC Business;

   (viii) any agreement, contracts, commitments or licenses with respect to any
Transferred Intellectual Property;

    (ix) agreements, contracts or commitments relating to capital expenditures
and involving future payments in excess of $25,000;

    (x) agreements, contracts or commitments relating to the disposition or
acquisition of assets outside the ordinary course of business;

    (xi) mortgages, indentures, loans or credit agreements, security agreements
or other agreements or instruments relating to the borrowing of money or
extension of credit, including guaranties referred to in clause (viii) hereof;

   (xii) purchase orders or contracts for the purchase of raw materials
involving $25,000 or more;

   (xiii) construction contracts;

   (xiv) distribution, joint marketing or development agreements; or

   (xv) other agreements, contracts or commitments that involve $25,000 or more
or are not cancelable without penalty upon thirty (30) days notice.

    (b) Each Material Contract is valid, binding and enforceable against Seller
or any Affiliate of Seller, as the case may be, and, to Seller's knowledge, the
other parties thereto in accordance with its terms and is in full force and
effect. Except as identified on Schedule 3.10(b), Seller has complied in all
material respects and has not received any notice that it is in default under or
in breach of or is otherwise delinquent in performance under any Material
Contract, and, to Seller's knowledge, each of the other parties thereto has
performed all obligations required to be performed by it under, and is not in
default under, any Material Contract and no event has occurred that, with notice
or lapse of time, or both, would constitute such a default, except for breaches,
failures of performance or defaults that, individually or in the aggregate, have
not had and could not reasonably be expected to have a Material Adverse Effect.

    3.11  Environmental Matters  

    Except as identified on Schedule 3.11 and with respect to the FPGA/FPSC
Business:

    (a) none of the Premises is subject to any on-going investigation by, order
from or agreement with any Person relating to (i) any Environmental Law, or
(ii) any remedial action arising from the release or threatened release of a
Hazardous Substance into the environment;

    (b) Seller is not subject to any judicial or administrative proceeding,
order, judgment, decree or settlement alleging or addressing a material
violation of, or material liability under, any Environmental Law in respect of
the operation and conduct of the FPGA/FPSC Business or in respect of the
Premises;

17

--------------------------------------------------------------------------------

    (c) Seller has filed all notices required to be filed under any
Environmental Law indicating past or present treatment, storage or disposal of a
Hazardous Substance or reporting a spill or release of a Hazardous Substance
into the environment, except where failures to file any such notices,
individually or in the aggregate, have not had and could not reasonably be
expected to have a Material Adverse Effect;

    (d) Seller has not received any written notice to the effect that it is or
may be liable to any Person as a result of the release or threatened release of
a Hazardous Substance in connection with the FPGA/FPSC Business, except for any
such notices relating to matters that, individually or in the aggregate, have
not had and could not reasonably be expected to have a Material Adverse Effect;
and

    (e) To Seller's knowledge, there is no Pre-Existing Contamination on any of
the Premises.

    3.12  Revenues  

    Schedule 3.12 sets forth a statement of revenues for the FPGA/FPSC Business
for each of the fiscal years ended September 30, 2001, 2000 and 1999. The
statement of revenues is derived from and has been prepared in accordance with
the books and records of Seller (which are accurate and complete in all material
respects) on a consistent basis throughout the periods covered thereby, presents
fairly the revenues of the FPGA/FPSC Business for such periods and is correct
and complete.

    3.13  Intellectual Property  

    (a) Seller or Agere Guardian exclusively owns and has a valid right to
assign to Buyer all right, title and interest in and to the Assigned Patents.
Seller or Agere Guardian owns and has a valid right to assign to Buyer all
right, title and interest in and to the Intellectual Property (other than the
Assigned Patents) assigned under this Agreement or the Intellectual Property
Agreement. Seller or one of its subsidiaries either owns or has a valid right in
or to the grant to Licensed Intellectual Property to grant to Buyer the licenses
in the Intellectual Property Agreement.

    (b) Except as identified on Schedule 3.13 (b), to Seller's knowledge, there
are no claims or demands of any third party pertaining to the Transferred
Intellectual Property and/or the Licensed Intellectual Property, with respect to
the operation of the FPGA/FPSC Business by Seller. No proceedings have been
instituted, or are pending, or, to Seller's knowledge, are threatened which
challenge the rights of Seller or any of its controlled Affiliates in any
material respect in respect of the Transferred Intellectual Property or Licensed
Intellectual Property (in the case of the Licensed Intellectual Property, other
than that Seller would encounter in the operation of its licensing business).

    (c) Except for the 3000 Series Products and except as identified on
Schedule 3.13 (c), the FPGA/FPSC Products constitute all of the FPGA or FPSC
products made, sold, designed or otherwise constituting part of any business of
Seller (other than discontinued products), and the IP Cores listed in Appendices
B, C and K of the Intellectual Property Agreement constitute all IP cores
primarily related to, used or held for use in the operation or conduct of the
FPGA/FPSC Business. Except as identified on Schedule 3.13 (c), to Seller's
knowledge the Transferred Intellectual Property and the Licensed Intellectual
Property together constitute all of the material Intellectual Property, which
Buyer requires to conduct the FPGA/FPSC Business after the Closing (as the
FPGA/FPSC Business was conducted prior to the Closing) and to make, have made,
use, lease, import, offer to sell, or sell the products, as such products
existed as of the Closing Date, of the FPGA/FPSC Business.

    (d) Schedule 3.13(d) lists (A) all United States and international
registered Trademarks, applications to register Trademarks, including
intent-to-use applications, and (B) United States mask work registrations and
applications to register mask works, which are owned by Seller or any of its
controlled Affiliates and which are material to the FPGA/FPSC Business,
including the jurisdictions in which each such Intellectual Property Right has
been issued or registered or in which any application for such issuance and
registration has been filed.

18

--------------------------------------------------------------------------------

    (e) To Seller's knowledge, neither any FPGA/FPSC Product nor the operation
of the FPGA/FPSC Business infringes or misappropriates any Intellectual Property
Rights of any third party other than any infringement that is permitted by the
holder of any such Intellectual Property Right that absent such license would be
infringed.

    (f)  Following the Closing, all Transferred Intellectual Property will be
fully transferable, alienable or licensable by Buyer without restriction and
without payment of any kind to any third party.

    (g) Except as listed in Schedule 3.13(g), there are no Contracts or Licenses
between Seller and any other third party with respect to the Transferred
Intellectual Property or the Licensed Intellectual Property, under which there
is any dispute or, to Seller's knowledge, any threatened dispute regarding the
scope of such agreement or performance under such agreement.

    (h) To Seller's knowledge, no Person is infringing or misappropriating the
Transferred Intellectual Property.

    (i)  Seller has taken all reasonable steps that are required to protect
Seller's rights in Confidential Information and trade secrets of Seller
associated with or related to the Transferred Intellectual Property.

    (j)  Seller has and enforces a policy requiring each employee and consultant
of Seller to execute a proprietary rights and confidentiality agreement.

    (k) To Seller's knowledge, Schedule 3.13(k) lists all material bugs,
defects, deviations from published specs in final data sheets and other material
problems with respect to the FPGA/FPSC Products. This representation in
Section 3.13(k) is not intended to cover Intellectual Property Rights
infringement issues.

    (l)  Neither the FPGA/FPSC Products nor the development, creation or
acquisition thereof by Seller (or any predecessor of Seller including AT&T Corp.
or Lucent Technologies Inc.) is subject to (in a manner that restricts the
rights granted to Buyer hereunder), or is in violation of, in any material
respect (i) the Technology Transfer Agreement made as of March 1, 1992 by and
between Xilinx, Inc. and American Telephone and Telegraph Company, or (ii) to
Seller's knowledge, any other agreement between Seller (or any predecessor of
Seller including AT&T Corp. or Lucent Technologies Inc.) and any third party.

    3.14  Taxes  

    All required Returns relating to any and all Taxes that are required to be
filed by or with respect to the FPGA/FPSC Business or the Purchased Assets on or
before the Closing Date have been or prior to the Closing will be duly filed,
and all Taxes shown as due on such Returns have been paid or will be paid in
full.

    3.15  Brokers  

    No broker, investment banker, financial advisor or other Person is entitled
to any broker's, finder's, financial advisor's or other similar fee or
commission in connection with the transactions contemplated by this Agreement
based upon arrangements made by or on behalf of Seller or any Affiliate of
Seller.

    3.16  Inventory  

    Except as identified on Schedule 3.16, all Inventory (i) consists of items
of a quantity and quality historically usable or saleable in the ordinary course
of business, except for obsolete items that have been written down to estimated
net realizable value in accordance with generally accepted accounting
principles, consistently applied, (ii) is located at the Premises and (iii) has
not been consigned to any Person not a party to this Agreement other than Lucent
Technologies. Since December 31, 2000, Seller has sold and continued to
replenish Inventory in a normal and customary manner consistent with past
practice. Schedule 3.16 also list the current Inventory and its location as of
the date specified therein.

19

--------------------------------------------------------------------------------

    3.17  Customers and Suppliers  

    Schedule 3.17 contains a list identifying (a) the 10 largest customers of
the FPGA/FPSC Business, by dollar amount, during the periods set forth therein,
and (b) the 10 largest suppliers of the FPGA/FPSC Business, by dollar amount,
during the periods set forth therein. The FPGA/FPSC Business does not have any
credit or vendor financing attributable to it for any of these 10 largest
customers. All purchases and sale orders and other commitments for purchases and
sales made by Seller in connection with the FPGA/FPSC Business have been made in
the ordinary course of business consistent with past practices, and, to Seller's
knowledge, no consideration has been provided to any suppliers or customers or
any of their respective representatives other than payments to such suppliers
for the payment of the invoiced price of supplies purchased or goods sold in the
ordinary course of business.

    3.18  Orders and Commitments  

    All outstanding Contracts for the purchase of supplies and materials for the
FPGA/FPSC Business were made in the ordinary course of business. All accepted
and unfulfilled purchase orders for the sale of products to third parties
entered into for the account of the FPGA/FPSC Business (other that with respect
to sales made pursuant to (i) a purchase order with Lucent and (ii) Seller's
standard product distribution agreement, copies of which has been provided to
Buyer) listed on Schedule 2.1(f) were received and have been acknowledged by
Seller in the ordinary course of business, consistent with past practice, and
such acknowledgement was made by delivery of a Seller standard form
acknowledgement that has been previously provided to Buyer, with no material
additions, deletions or other modifications to such form.

    3.19  Affiliated Transactions  

    Schedule 3.19 contains a true, complete and correct list of all written and
binding oral agreements that constitute Contracts between Seller, on the one
hand, and Seller's Affiliates, on the other hand, primarily relating to the
FPGA/FPSC Business, the Purchased Assets or Assumed Liabilities other than in
respect of the provision by Seller or its Affiliates of normal corporate
overhead services to the FPGA/FPSC Business, all of which will terminate as of
the Closing Date except as provided in the Transition Services Agreement.

    3.20  Product Recalls  

    Except as identified on Schedule 3.20, since December 31, 2000, there has
been no pending, or to Seller's knowledge, threatened recall or investigation of
any product sold by Seller in connection with the FPGA/FPSC Business.

    3.21  Product Warranties  

    Schedule 3.21 includes copies of the standard terms and conditions of sale
for the FPGA/FPSC Business (containing applicable guaranty, warranty and
indemnity provisions). Except as identified on Schedule 3.21, the products
manufactured by the FPGA/FPSC Business have been sold by the FPGA/FPSC Business
in all material respects in accordance with the standard terms and conditions of
sale.

    3.22  No Other Representations or Warranties  

    Except for the representations and warranties contained in this Section 3,
none of Seller, any Affiliate of Seller or any other Person makes any
representations or warranties, and Seller hereby disclaims any other
representations or warranties, whether made by Seller or any Affiliate of
Seller, or any of their respective officers, directors, employees, agents or
representatives, with respect to the execution and delivery of this Agreement or
any Collateral Agreement, the transactions contemplated hereby or thereby.

20

--------------------------------------------------------------------------------

4.  Representations and Warranties of Buyer

    Buyer represents and warrants to Seller that:

    4.1  Organization and Qualification  

    Buyer is a corporation duly organized, validly existing and in good standing
under the Laws of the State of Delaware, and Buyer has all requisite corporate
power and authority to carry on its business as currently conducted and to own
or lease and operate its properties. Buyer is duly qualified to do business and
is in good standing as a foreign corporation (in any jurisdiction that
recognizes such concept) in each jurisdiction where the ownership or operation
of its assets or the operation or conduct of its business requires such
qualification, except where the failure to be so qualified or in good standing,
individually or in the aggregate, has not had and could not reasonably be
expected to have a material adverse effect on the ability of Buyer to perform
its obligations under this Agreement and the Collateral Agreements.

    4.2  Authorization  

    Buyer has all requisite corporate power and authority to execute and deliver
this Agreement and the Collateral Agreements and to effect the transactions
contemplated hereby and thereby and the execution, delivery and performance of
this Agreement and the Collateral Agreements have been duly authorized by all
requisite corporate action.

    4.3  Binding Effect  

    This Agreement has been duly executed and delivered by Buyer and this
Agreement is, and the Collateral Agreements when duly executed and delivered by
Buyer will be, valid and legally binding obligations of Buyer, enforceable
against it in accordance with their respective terms, except to the extent that
enforcement of the rights and remedies created hereby and thereby may be
affected by bankruptcy, reorganization, moratorium, insolvency and similar Laws
of general application affecting the rights and remedies of creditors and by
general equity principles.

    4.4  No Violations  

    (a) Assuming that all required consents, approvals or clearances have been
obtained under the HSR Act and any reasonably applicable foreign antitrust Laws,
the execution, delivery and performance of this Agreement and the Collateral
Agreements by Buyer and the consummation of the transactions contemplated hereby
and thereby do not and will not: (i) result in a breach or violation of any
provision of Buyer's certificate of incorporation or by-laws, (ii) violate in
any material respect or result in a material breach of or constitute an
occurrence of a material default under any provision of, result in the
acceleration or cancellation of any material obligation under, or give rise to a
right by any party to terminate or amend in any material respect any material
obligation under, any mortgage, deed of trust, conveyance to secure debt, note,
loan, indenture, lien, lease, agreement, instrument, order, judgment, decree or
other arrangement or commitment to which Buyer is a party or by which it or its
assets or properties are bound, or (iii) violate in any material respect any
material Law of any Governmental Body having jurisdiction over Buyer or any of
its properties.

    (b) Except as identified on Schedule 4.4(b), no consent, approval, order or
authorization of, or registration, declaration or filing with, any Person is
required to be obtained by Buyer in connection with the execution and delivery
of this Agreement and the Collateral Agreements or the consummation of the
transactions contemplated hereby or thereby by Buyer, except for (i) any
consents, approvals or clearances under the HSR Act and any reasonably
applicable foreign antitrust Laws, and (ii) such consents, approvals, orders,
authorizations, registrations, declarations or filings the failure of which to
be obtained or made, individually or in the aggregate, have not had and could
not reasonably be expected to have a material adverse effect on the ability of
Buyer to perform its obligations under this Agreement and the Collateral
Agreements.

21

--------------------------------------------------------------------------------

    4.5  Brokers  

    Other than Goldman Sachs & Co. (for their services provided on behalf of
Buyer), as to which Buyer shall have full responsibility and to whom Seller
shall not have any liability, no broker, investment banker, financial advisor or
other Person is entitled to any broker's, finder's, financial advisor's or other
similar fee or commission in connection with the transactions contemplated by
this Agreement based on arrangements made by or on behalf of Buyer or an
Affiliate of Buyer.

    4.6  Independent Assessment  

    Buyer acknowledges that, except as explicitly set forth in this Agreement,
neither Seller nor any Affiliate of Seller has made any warranty, express or
implied, as to the future financial prospects of the FPGA/FPSC Business or its
profitability for Buyer, or with respect to any forecasts, projections or
FPGA/FPSC Business plans prepared by or on behalf of Seller and delivered to
Buyer in connection with the FPGA/FPSC Business and the negotiation and the
execution of this Agreement.

    4.7  Sufficiency of Funds  

    Buyer (i) has sufficient funds available to pay the Purchase Price and any
expenses incurred by Buyer in connection with the transactions contemplated by
this Agreement; (ii) has the resources and capabilities (financial or otherwise)
to perform its obligations hereunder and under the Collateral Agreements; and
(iii) has not incurred any obligation, commitment, restriction or liability of
any kind, absolute or contingent, present or future, which would impair or
adversely affect such resources and capabilities.

    4.8  No Other Representations or Warranties  

    Except for the representations and warranties contained in this Section 4,
none of Buyer, any Affiliate or any other Person makes any representations or
warranties, and Buyer hereby disclaims any other representations or warranties,
whether made by Buyer or any Affiliate, or any of their officers, directors,
employees, agents or representatives, with respect to the execution and delivery
of this Agreement or any Collateral Agreement or the transactions contemplated
hereby or thereby.

5.  Certain Covenants

    5.1  Access and Information  

    (a) Seller shall, and shall cause its controlled Affiliates to, give to
Buyer and its officers, employees, accountants, counsel and other
representatives reasonable access during Seller's normal business hours
throughout the period prior to the Closing to all of Seller's properties, books,
contracts, commitments, reports of examination and records directly relating to
the FPGA/FPSC Business, the Purchased Assets or the Assumed Liabilities (subject
to any limitations that are reasonably required to preserve any applicable
attorney-client privilege or Third Party confidentiality obligation in which
case Seller will use reasonable commercial efforts to develop an alternative
means to provide any such information that is subject to such limitations).
Seller shall assist Buyer in making such investigation and shall cause its
counsel, accountants, engineers, consultants, employees and other
representatives to be reasonably available to Buyer for such purposes.

    (b) After the Closing, Seller and Buyer shall provide, and shall cause their
respective controlled Affiliates to provide, to each other and to their
respective officers, employees, counsel and other representatives, upon request
(subject to any limitations that are reasonably required to preserve any
applicable attorney-client privilege or Third Party confidentiality obligation
in which case Seller and Buyer, as the case may be, will use reasonable
commercial efforts to develop an alternative means to provide any such
information that is subject to such limitations), reasonable access for
inspection and copying of all FPGA/FPSC Business Records, Governmental Permits,
Licenses, Contracts and any other information existing as of the Closing Date
and relating to the FPGA/FPSC Business, the Purchased Assets or the Assumed
Liabilities, and shall make their respective personnel reasonably available for
interviews, depositions and testimony in any legal matter concerning
transactions contemplated by this

22

--------------------------------------------------------------------------------

Agreement, the operations or activities relating to the FPGA/FPSC Business, the
Purchased Assets or the Assumed Liabilities, and as otherwise may be necessary
or desirable to enable the party requesting such assistance to: (i) comply with
any reporting, filing or other requirements imposed by any Governmental Body;
(ii) assert or defend any claims or allegations in any litigation or arbitration
or in any administrative or legal proceeding other than claims or allegations
that one party to this Agreement has asserted against the other; or
(iii) subject to clause (ii) above, perform its obligations under this
Agreement. The party requesting such information or assistance shall reimburse
the other party for all reasonable and necessary out-of-pocket costs and
expenses incurred by such party in providing such information and in rendering
such assistance. The access to files, books and records contemplated by this
Section 5.1(b) shall be during normal business hours and upon reasonable prior
notice and shall be subject to such reasonable limitations as the party having
custody or control thereof may impose to preserve the confidentiality of
information contained therein.

    (c) As soon as practicable after the date hereof and in any event prior to
10 days after the date hereof, Buyer will request from the U.S. Securities and
Exchange Commission (the "SEC") a waiver in order to file financial statements
with its report on Form 8-K in connection with the transactions contemplated
hereby containing only (x) statements of Purchased Assets and Assumed
Liabilities, in lieu of full balance sheets for the FPGA/FPSC Business and
(y) statements of direct revenue and direct expenses associated with the
Purchased Assets and Assumed Liabilities, in lieu of full income statements and
statements of cash flows for the FPGA/FPSC Business. No waiver shall be
requested with respect to the requirements of an audit or the dates or periods
of such financial statements. Seller shall provide a letter to the SEC for
submission with Buyer's request, stating that (i) Seller never prepared
financial statements for the FPGA/FPSC Business, and (ii) Seller cannot
practically prepare such financial statements at this time. Seller shall include
in such letter to the SEC the following information: (A) the reasons for the
unavailability of the full financial statements, (B) the estimated costs of
preparing such financial statements, (C) an explanation of any other practical
problems, and (D) any other information reasonably requested by Buyer, including
certain financial information with respect to the FPGA/FPSC Business, Purchased
Assets or Assumed Liabilities.  Each party's letter to the SEC shall be in a
form reasonably acceptable to the other party. As soon as practicable after
receiving a final determination on the request for waiver from the SEC and in
any event prior to 30 days after the Closing, Seller shall deliver to Buyer the
financial statements containing the information set forth in the waiver request
(the "Audited Information"). Seller shall provide Buyer an opportunity to review
and comment on such financial statements and Seller shall make such changes as
Buyer may reasonably request prior to such financial statements being finalized.
All such financial statements shall be prepared in accordance with GAAP applied
on a consistent basis throughout the periods covered thereby (except, in the
case of the unaudited financial statements, for the absence of notes thereto),
and shall be certified as true, complete and correct in all material respects by
an appropriate officer of Seller. Seller shall make available to Buyer, and
Buyer's auditors, Seller's work papers and backup materials (subject in each
case to the execution of a customary letter for access to any such papers that
were prepared by the Seller's auditors) used in preparation of all such
financial statements, and shall provide Buyer with all information required in
Buyer's preparation of pro forma financial statements giving effect to the
transactions contemplated hereby. The costs of providing such Audited
Information shall be shared equally between Seller and Buyer.

    (d) Buyer shall retain copies of all Business Records, Licenses and
Governmental Permits that are part of the Purchased Assets for at least five
(5) years after the Closing Date. After this five-year period and at least
ninety (90) days prior to the planned destruction of any Business Records,
Licenses or Governmental Permits, Buyer shall notify Seller in writing and shall
make available to Seller, upon Seller's request and at Seller's sole cost and
expense, such Business Records, Licenses and Governmental Permits.

23

--------------------------------------------------------------------------------

    5.2  Conduct of FPGA/FPSC Business  

    From and after the execution and delivery of this Agreement and until the
earlier of the Closing or the termination of this Agreement in accordance with
its terms, except as otherwise contemplated by this Agreement or identified on
Schedule 5.2 or as Buyer shall otherwise consent to in writing, Seller, with
respect to the Purchased Assets, the Assumed Liabilities and the FPGA/FPSC
Business:

    (a) will carry on the FPGA/FPSC Business in the ordinary course consistent
with past practice and, to the extent consistent therewith, use reasonable
commercial efforts to keep intact the FPGA/FPSC Business, keep available the
services of the Business Employees and preserve the relationships of the
FPGA/FPSC Business with customers, suppliers licensors, licensees, distributors
and others that have a business relationship with the FPGA/FPSC Business;

    (b) will not permit, other than sales of Inventory in the ordinary course of
business consistent with past practice in arm's-length Third Party transactions
or as may be required by Law or a Governmental Body, any of the Purchased Assets
(real or personal, tangible or intangible) to be sold, licensed, leased,
abandoned, transferred or otherwise disposed or except in the ordinary course of
business consistent with past practice subjected to any Encumbrance;

    (c) shall, and shall cause Agere Guardian to, not license any Assigned
Technical Information or Assigned Software to any third party except for
non-exclusive, object code only, end-user licenses granted to customers in the
ordinary course of business consistent with past practices;

    (d) will not acquire any asset that will be a Purchased Asset except in the
ordinary course of business consistent with past practice;

    (e) will not terminate or materially extend or materially modify any
Transferred Contract (or enter into any new agreement of such type) except in
the ordinary course of business consistent with past practice in arm's-length
Third Party transactions and will continue performance of, in the ordinary
course of business consistent with past practice, its obligations under all
Transferred Contracts and other obligations to be included as part of the
Purchased Assets and Assumed Liabilities;

    (f)  will not incur or assume any liabilities, obligations or indebtedness
for borrowed money that would (i) constitute an Assumed Liability, or
(ii) otherwise encumber the Purchased Assets (other than Permitted
Encumbrances);

    (g) will not (i) take or do any other act which would cause any
representation or warranty of Seller or its Affiliates in this Agreement to be
or become untrue in any material respect, or (ii) intentionally omit to take any
action necessary to prevent any such representation or warranty from being
untrue in any material respect, or (iii) take any action that would have or
could be reasonably expected to result in (A) individually or in the aggregate,
a Material Adverse Effect or (B) the failure of any of the conditions set forth
in Article 8 to be satisfied;

    (h) will not pay any bonus or make any cash incentive payment or similar
payment to, or increase the amount of the wages, salary, commissions, benefits,
equity compensation or other compensation or remuneration payable to, or
accelerate any benefits available to, any of the Business Employees other than
in the ordinary course of business consistent with past practice as applicable
to all Seller's employees or in accordance with existing Benefits Plans;
provided, that, in either case, Seller shall not, and shall cause its Affiliates
not to, increase any Business Employee's base salary;

    (i)  will not adopt or amend any Benefit Plan in a manner primarily
affecting Business Employees, except as required by Law, or enter into or amend
any employment agreement with such Business Employees;

    (j)  will not accelerate (including accelerating sales or shipments to
distributors or providing non-standard discounts to customers) the sale or
shipment of products of the FPGA/FPSC Business;

24

--------------------------------------------------------------------------------

    (k) will comply in all material respects with all Laws applicable to the
FPGA/FPSC Business, the Purchased Assets and the Assumed Liabilities;

    (l)  will replenish Inventory in a normal and customary manner consistent
with past practices; and

    (m) will not agree or commit to do any of the foregoing.

    5.3  Tax Reporting and Allocation of Consideration  

    (a) Subject to Section 5.3(d) below, Seller will be responsible for the
preparation and filing of all Returns of Seller (including Returns required to
be filed after the Closing Date) to the extent such Returns include or relate to
(i) the use or ownership of the Purchased Assets by Seller, or (ii) during any
Pre-Closing Tax Period, the conduct of the FPGA/FPSC Business ("Seller's
Returns"). Seller's Returns shall be true, complete and correct and prepared in
accordance with applicable Law in all material respects. Seller will be
responsible for and make all payments of Taxes shown to be due on Seller's
Returns to the extent such Taxes relate to the Purchased Assets or to the
conduct of the FPGA/FPSC Business during any Pre-Closing Tax Period.

    (b) Seller and Buyer recognize their mutual obligations pursuant to
Section 1060 of the Code to timely file IRS Form 8594 (the "Asset Acquisition
Statement") with their respective federal income tax returns. Accordingly,
Seller and Buyer shall, no later than ninety (90) days after the Closing Date,
attempt in good faith to (i) enter into a Purchase Price allocation agreement
providing for the allocation of the Purchase Price among the Purchased Assets
consistent with the provisions of Section 1060 of the Code and the Treasury
Regulations thereunder, and (ii) cooperate in the preparation of the Asset
Acquisition Statement in accordance with clause (i) for timely filing with their
respective federal income tax returns. If Seller and Buyer shall have agreed on
a Purchase Price allocation and an Asset Acquisition Statement, then Seller and
Buyer shall file the Asset Acquisition Statement in the form so agreed and
neither Seller nor Buyer shall take a Tax position which is inconsistent with
such Purchase Price allocation.

    (c) Buyer will be responsible for the preparation and filing of all Returns
it is required to file with respect to Buyer's ownership or use of the Purchased
Assets or to the conduct of the FPGA/FPSC Business attributable to taxable
periods (or portions thereof) commencing after the Closing ("Buyer's Returns").
Buyer's Returns shall be true, complete and correct and prepared in accordance
with applicable Law in all material respects. Buyer will be responsible for and
make all payments of Taxes shown to be due on Buyer's Returns to the extent they
relate to the Purchased Assets or the conduct of the FPGA/FPSC Business during
any periods (or portions thereof) commencing after the Closing.

    (d) In the case of any real or personal property Taxes (or other similar
Taxes) attributable to the Purchased Assets for which Returns cover a taxable
period commencing on or before the Closing Date and ending thereafter, to the
extent not filed prior to the Closing, Buyer shall prepare such Returns and make
all payments required with respect to any such Return; provided, however, Seller
will promptly reimburse Buyer upon receipt of a copy of the filed Return to the
extent any payment made by Buyer relates to a Pre-Closing Tax Period, which
amount shall be determined and prorated on a per diem basis.

    (e) To the extent relevant to the Purchased Assets, each party shall
(i) provide the other with such assistance as may reasonably be required in
connection with the preparation of any Return and the conduct of any audit or
other examination by any taxing authority or in connection with judicial or
administrative proceedings relating to any liability for Taxes, and (ii) retain
and provide the other with all records or other information that may be relevant
to the preparation of any Returns, or the conduct of any audit or examination,
or other proceeding relating to Taxes. Seller shall retain all documents,
including prior years' Returns, supporting work schedules and other records or
information with respect to all sales, use and employment Returns and, absent
the receipt by Seller of the relevant sales tax

25

--------------------------------------------------------------------------------

certificates, shall not destroy or otherwise dispose of any such records for six
(6) years after Closing without the prior written consent of Buyer.

    (f)  Seller shall prepare and furnish to Transferred Employees Forms W-2
which shall reflect all wages and compensation paid to Transferred Employees for
that portion of the calendar year in which the Closing Date occurs during which
the Transferred Employees were employed by Seller. Each of Seller and Buyer
agree to treat Buyer as a successor employer with respect to the Transferred
Employees for FICA and FUTA tax purposes.

    5.4  Business Employees  

    (a) Prior to the Closing Date, Buyer shall make offers of employment,
contingent upon the Closing, to all Business Employees (including those absent
due to vacation, holiday, illness, leave of absence or short-term disability,
but excluding any Business Employees on long-term disability), except as
otherwise indicated on Schedule 3.9(a). Business Employees who accept Buyer's
offer of employment, as of the effective date of their employment with Buyer,
are referred to as "Transferred Employees". Employment with Buyer of Transferred
Employees shall be effective as of the day following the close of business on
the Closing Date, except that the employment of Transferred Employees receiving
short-term disability benefits or on approved leave of absence on the Closing
Date will become effective as of the date after the Closing Date they present
themselves for work with the Buyer.

    (b) Prior to the Closing Date, Seller agrees to use reasonable commercial
efforts to cooperate with the Buyer in the Buyer's recruitment of the Business
Employees, including allowing and facilitating interviews and providing access
to personnel files of the Business Employees. In addition, Buyer and Seller
agree to coordinate and prepare joint materials in announcing this transaction
to the Business Employees.

    (c) Except as expressly set forth in this Section 5.4, from and after the
Closing Date, Seller shall assume or retain, as the case may be, perform all
obligations with respect to and be solely responsible for all Liabilities
arising under, resulting from or relating to the Benefit Plans whether incurred
before, on or after the Closing Date. In addition, Seller shall terminate, waive
and release its rights under any covenants regarding non-competition and
conflicting obligations with respect to the Licensed Field with the Business
Employees who become Transferred Employees.

    (d) Following the Closing Date, Buyer shall provide Transferred Employees,
until at least December 31, 2002, with at least the same base salary as they
currently receive from Seller. In addition, following the Closing Date, Buyer
shall provide Transferred Employees, until at least December 31, 2002, benefits
that, in the aggregate, are substantially similar to that offered by Buyer to
its similarly situated employees. Except as expressly set forth in this
Section 5.4, no assets of any Benefit Plan shall be transferred to Buyer or any
Affiliate of Buyer. Each employee benefit plan, program, policy and arrangement
of Buyer or an Affiliate of Buyer, including Pension Plans, Welfare Plans,
vacation plans and severance plans, shall recognize to the extent permitted by
applicable law, applicable tax qualification requirements and applicable plan
terms as they currently exist (i) for purposes of satisfying any deductibles,
co-pays and out-of-pocket maximums during the coverage period that includes the
Closing Date, any payment made by any Transferred Employee towards deductibles,
co-pays and out-of-pocket maximums in any health or other insurance plan of
Seller, and (ii) for purposes of determining eligibility to participate, vesting
linked to service and for any schedule of benefits based on service, all service
with Seller, including service with predecessor employers that was recognized by
Seller and any prior unbridged service with Seller to the extent that it would
have qualified for such bridging with Seller, provided that such service shall
not be recognized to the extent such recognition would result in a duplication
of benefits; provided, however, that such obligations are conditioned upon
Buyer's timely receipt from Seller of such employee data or other information as
may be reasonably required to implement such arrangements. Nothing in this
Section 5.4(d) shall be construed to

26

--------------------------------------------------------------------------------

(A) entitle any Transferred Employee to continue his or her employment with
Buyer or its Affiliates and in the event that they are no longer employed by
Buyer to continue their salary and benefits with Buyer or (B) prevent Buyer from
making any changes in its business, salary practices or benefits that affect the
Transferred Employees, in the case of clause (B) in each case, so long as the
Transferred Employees are not disproportionately targeted with respect to any
such changes.

    (e) Buyer agrees that its and its controlled Affiliate's health and welfare
plans shall waive any pre-existing condition exclusion (to the extent such
exclusion was waived under applicable health and welfare plans offered to the
Transferred Employees by the Seller) and any proof of insurability (other than
with respect to any life insurance plans). Seller agrees to transfer the
cafeteria plan accounts and experience of Transferred Employees to substantially
equivalent plans that exist to the extent permitted by applicable plan terms and
applicable law. Seller shall remain responsible for any benefits payable under a
Benefit Plan with respect to claims incurred by Business Employees prior to the
Closing Date. The medical and dental plans maintained by Buyer and Affiliates of
Buyer shall recognize as dependents of the Transferred Employees any Class 2
dependents to the extent recognized by Seller's medical and dental plans and to
the extent such dependents are recognized as eligible dependents under Buyer's
plans.

    (f)  As soon as possible following the Closing Date, Buyer shall cause one
or more defined contribution savings plans intended to qualify under sections
401(a) and 401(k) of the Code (the "Buyer Savings Plan") to provide for the
receipt of Transferred Employees' lump sum cash distributions, in the form of an
eligible rollover distributions, which include outstanding participant loans,
from the Lucent Savings Plan or Agere Savings Plan (if applicable), provided
such rollovers are made at the election of the Transferred Employees and in
accordance with the terms of the Buyer Savings Plan. Seller shall cause the
Lucent Savings Plan or Agere Savings Plan (if applicable) to permit the
Transferred Employees to elect a lump sum cash distribution of benefits accrued
through the Closing Date in accordance with the Code.

    (g) Seller shall make and be solely responsible for payment, if any, under
the Agere Short Term Incentive Plan and any other incentive compensation
payments to Transferred Employees for the period from October 1, 2001 to the
Closing Date in accordance with the Agere Short Term Incentive Plan or any other
short-term incentive plan in effect for such period.

    (h) Following the Closing, subject to the human resources policies of Buyer
and the discretion and approval of the board of directors of Buyer, the
Transferred Employees shall be eligible to receive grants of options to purchase
common stock of Buyer. Such grants to Transferred Employees will be made in a
manner consistent with Buyer's general policies with respect to equity
compensation at the time of such grants.

    (j)  Seller shall, and shall cause each of its controlled Affiliates to,
comply with any and all Liabilities or other obligations under the Benefits
Plans to all Business Employees, including Transferred Employees, whether
resulting from, arising out of, or relating to, events or circumstances
occurring prior to or after the Closing, in accordance with the terms of such
Benefits Plans.

    5.5  Collateral Agreements; Leased Equipment  

    (a) On or prior to the Closing Date, Buyer shall execute and deliver to
Seller, and Seller shall execute and deliver to Buyer the Collateral Agreements.

    (b) The Leased Equipment set forth on Schedule 5.5(b) will transfer to Buyer
as of the Closing Date by Buyer assuming the leases for such equipment in which
case such lease agreement shall be deemed a Contract hereunder(the "Assumed
Leased Equipment").

    (c) The Leased Equipment set forth on Schedule 5.5(c) will be acquired by
Buyer as of the Closing Date by Buyer paying for the costs of purchasing such
equipment to the applicable Third Party pursuant to the leases (the "Purchased
Leased Equipment").

27

--------------------------------------------------------------------------------

    (d) The Leased Equipment set forth on Schedule 5.5(d) will remain the
obligation of, and in the possession of, Seller as of the Closing Date (the
"Excluded Leased Equipment").

    5.6  Reasonable Commercial Efforts  

    (a) Without limiting either party's other obligations hereunder, upon the
terms and subject to the conditions set forth in this Agreement, each of the
parties agrees to use its reasonable commercial efforts to take, or cause to be
taken, all actions, and to do, or cause to be done, and to assist and cooperate
with the other party hereto in doing, all things necessary, proper or advisable
to consummate and make effective, in the most expeditious manner practicable,
the transactions contemplated by this Agreement and the Collateral Agreements,
including using reasonable commercial efforts to accomplish the following:
(i) the taking of all acts necessary to cause the conditions to Closing to be
satisfied as promptly as practicable, (ii) the obtaining of all necessary
actions or nonactions, waivers, consents and approvals from Governmental Bodies
and the making of all necessary registrations and filings (including filings
with Governmental Bodies, if any) and the taking of all steps as may be
necessary to obtain an approval or waiver from, or to avoid an action or
proceeding by any Governmental Body, (iii) the obtaining of all necessary
consents, approvals or waivers from third parties, (iv) the defending of any
lawsuits or other legal proceedings, whether judicial or administrative,
challenging this Agreement or the consummation of the transactions contemplated
hereby, including seeking to have any stay or temporary restraining order
entered by any court or other Governmental Body vacated or reversed, and (v) the
execution and delivery of any additional instruments necessary to consummate the
transactions contemplated by, and to fully carry out the purposes of, this
Agreement and the Collateral Agreements.

    (b) Nothing set forth in this Agreement, any Collateral Agreement, or in any
schedule, certificate, instrument, agreement or other document delivered by
Buyer in connection with the transactions contemplated hereby, shall be deemed
to require Buyer or any of its Affiliates to agree to any divestiture (including
through a licensing arrangement or otherwise), by itself or through any of its
Affiliates, of all or any portion of the Purchased Assets, the FPGA/FPSC
Business, or any other businesses, operations, assets or properties of Buyer or
any of its Affiliates, or any limitation, restriction or other imposition on the
ability of Buyer or any of its Affiliates to conduct the FPGA/FPSC Business or
any of their other businesses, or to own the Purchased Assets or any of their
other assets and properties, in each case from and after the Closing.

    5.7  Contacts with Suppliers, Employees and Customers; Contract
Replication  

    (a) From the date hereof until the Closing, Buyer and Seller shall cooperate
in contacting any suppliers to, or customers of, the FPGA/FPSC Business or any
Business Employees in connection with or pertaining to any subject matter of
this Agreement.

    (b) Prior to the Closing Date, Seller shall cause Chartered Semiconductor
Manufacturing Limited ("CSM") to replicate the Manufacturing Agreement executed
between Lucent Technologies Inc. and CSM, dated January 1, 1995 (as amended or
restated to date, (the "CSM Agreement") for Buyer solely with respect to the
FPGA/FPSC Business. All of the terms and conditions of the CSM Agreement shall
apply mutatis mutandis to Buyer as if such CSM Agreement were an agreement
between Buyer and CSM, except that: (i) Section 4.3 (Capacity Commitment) and
Section 6.4 (Exchange Rate) shall not be applicable to Buyer; and (ii) an
additional provision shall be added to the replicated agreement allowing Buyer
to designate manufacturing of wafers either at the current CSM fabrication
facility or at the Silicon Manufacturing Partners Pte. Ltd. facility, in each
case that currently manufactures wafers for the FPGA/FPSC Business.

    (c) The parties acknowledge that Seller is in the process of negotiating an
agreement with Taiwan Semiconductor Manufacturing Co., Ltd. ("TSMC") related to,
among other things, Seller's ORCA Series 5 products and Series 5 related FPSC
Products and that in connection with this negotiation Seller and TSMC have
exchanged certain Technical Information including TSMC's model files for the

28

--------------------------------------------------------------------------------

ORCA Series 5 products and Series 5 related FPSC Products. Seller agrees to use
its reasonable commercial efforts to exercise whatever rights may be available
to Seller to provide Buyer access to the TSMC model files for the ORCA Series 5
products and Series 5 related FPSC Products; provided, however, that any such
access shall be for use only in connection with the manufacturing of wafers
performed by TSMC for Buyer. Seller shall also provide notice to TSMC that TSMC
may provide Buyer with access to, and use for the benefit of Buyer, any
Technical Information of Seller relating to ORCA Series 5 products and Series 5
related FPSC Products disclosed or provided by Seller to TSMC for use only in
connection with the manufacturing of wafers performed by TSMC for Buyer. Seller
further agrees to use its reasonable commercial efforts to assist Buyer in
obtaining access and rights to such Technical Information provided by Seller to
TSMC so as to permit Buyer to design ORCA Series 5 products and Series 5 related
FPSC Products for manufacture by TSMC.

    5.8  Use of Agere Systems' or Lucent Technologies' Name  

    (a) Buyer agrees that as soon as reasonably practicable after the Closing
but not in any event later than twelve months (12) following the Closing, it
shall mark product, both internally and externally, with Buyer's name and mark
and shall cease to mark product with the names, marks or other indicia of
"Agere," "Agere Systems," "Lucent," "Lucent Technologies" or other similar mark
(the "Agere Marks") and that if it uses such Agere Marks on a product it shall
also mark such product externally with Buyer's name and/or mark. In addition
following the Closing, Buyer may continue to use or dispose of any existing
stock of Inventory or packaging or shipping materials on hand that bear the
Agere Marks, in a manner consistent with that employed prior to the Closing.
Buyer further agrees that it shall not advertise or hold itself out as "Agere,"
"Agere Systems," "Lucent," "Lucent Technologies" or an Affiliate thereof after
the Closing.

    (b) Notwithstanding anything to the contrary in the foregoing, Buyer may
continue to use the mask works and molds for products provided to Buyer
hereunder or under the Intellectual Property Agreement notwithstanding that the
use of such mask works or molds will imprint an Agere Mark on such product and
will not imprint Buyer's name or mark on such product; provided that only in the
event that Buyer otherwise replaces or repairs any such mask work or mold shall
Buyer remove the Agere Marks from such replacement or repaired mask work or mold
and insert the name or mark of Buyer on such replacement or repaired mask work
or mold.

    5.9  Non-Solicitation of Employees  

    (a) None of Seller, any of its controlled Affiliates or any of their
respective representatives will at any time prior to two years from the Closing
Date, directly or indirectly, (i) solicit the employment of any Transferred
Employee, (ii) hire any Transferred Employee, or (iii) continue to employ or
employ a Business Employee, in each case, who refuses Buyer's offer of
employment and does not become a Transferred Employee, in each case, without
Buyer's prior written consent. For purposes of this Section 5.9(a), the term
"solicit the employment" shall not be deemed to include generalized searches for
employees through media advertisements, employment firms or otherwise that are
not focused on Persons employed by Buyer, its Affiliates or any successor. This
restriction shall not apply to any Transferred Employee whose employment with
Buyer or its successor is involuntarily terminated by Buyer or its successor
after the Closing. Solicitation of employment shall be deemed to occur if the
Persons who perform such solicitation have knowledge of the existence of this
Agreement or if such Persons have no knowledge of the existence of this
Agreement but Seller's employees with knowledge of this Agreement have advance
knowledge of any such solicitation. Seller shall use its reasonable commercial
efforts to communicate the restrictions imposed by this Section 5.9(a) to all
Persons who would reasonably be expected to engage in such solicitations or make
such offers of employment and instruct such Persons to comply with such
restrictions.

29

--------------------------------------------------------------------------------

    (b) None of Buyer, any of its controlled Affiliates or any of their
respective representatives will at any time prior to two years from the Closing
Date, directly or indirectly, solicit the employment of any employee of Seller
(other than Business Employees), in each case without Seller's prior written
consent. For purposes of this Section 5.9(b), the term "solicit the employment"
shall not be deemed to include generalized searches for employees through media
advertisements, employment firms or otherwise that are not focused on Persons
employed by Seller, its Affiliates or any successor. This restriction shall not
apply to any employee whose employment with Seller is involuntarily terminated
by Seller after the Closing. Solicitation of employment shall be deemed to occur
if the Persons who perform such solicitation have knowledge of this Agreement or
if such Persons have no knowledge of this Agreement but the Buyer's employees
with knowledge of the existence of this Agreement have advance knowledge of any
such solicitation. Buyer shall use its reasonable commercial efforts to
communicate the restrictions imposed by this Section 5.9(b) to all Persons who
would reasonably be expected to engage in such solicitations or make such offers
of employment and instruct such Persons to comply with such restrictions.

    5.10  Non-Competition  

    (a) Seller agrees that, as part of the consideration for the payment of the
Purchase Price, for the period of five (5) years immediately following the
Closing Date in the case of items (b)(i) and (b)(ii) below, and for the period
of three (3) years immediately following the Closing Date in the case of item
(b)(iii) below, neither Seller nor any of its controlled Affiliates will,
directly or indirectly, for its own benefit or as agent of another, carry on or
own, manage or operate, perform, participate in, control the management or
operation of, or allow its name to be used as a brand in or for, or have any
ownership interest in, any Competing Business (i) in the County of Santa Clara,
California, (ii) in the State of California, (iii) in the County of Washington,
Oregon, (iv) in the State of Oregon, (v) in the County of Lehigh, Pennsylvania,
(vi) in the State of Pennsylvania, (vii) in the United States of America or
(viii) anywhere else in the world.

    (b) For purposes of this Section 5.10, a "Competing Business" shall mean the
design, manufacture, support, marketing or sale of (or the investment in or
acquisition of any manufacturer of) any "stand alone" integrated circuit
comprising (i) a general purpose array of logic gates (whether AND arrays or OR
arrays) which can be interconnected by programming a matrix of interconnect
lines between the logic gates, including any accompanying circuitry to provide
I/O buffer control and protection, programming control and data path, embedded
memory and other embedded subsidiary circuitry, timing control and distribution
clocking, voltage control and regulation, and chip protection functions (a
"Programmable Logic Device"); or (ii) a general purpose array of logic blocks
built from basic logic gates or LUTs (Look Up Tables) which can be
interconnected by programming a matrix of interconnect lines between the logic
blocks, including any accompanying circuitry to provide I/O buffer control and
protection, programming control and data path, embedded memory and other
embedded subsidiary circuitry, timing control and distribution clocking, voltage
control and regulation, and chip protection functions (a "Field Programmable
Gate Array"); or (iii) Programmable Logic Device or Field Programmable Gate
Array that is combined on an integrated circuit with other devices (including
without limitation, networking communication, SERDES or other communication
cores, memory, microprocessors, embedded analog circuitry, or other functions of
integrated circuitry), regardless of whether any of the above devices is
marketed as a Programmable Logic Device or Field Programmable Gate Array or
FPSC; provided, however, that for the purposes of this clause (iii), a device in
which the Programmable Logic Device or the Field Programmable Gate Array forms
no more than 40% of the die area of such device shall not be considered within
the scope of any such combined device.

    (c) Nothing contained in this Section 5.10 shall (i) limit Seller or its
Affiliates (A) from acquiring (including through a merger) or investing in any
business, development arrangement or joint venture in which a Competing Business
constitutes, represents or is responsible for not more than 25% of the revenues
or earnings of such business, development arrangement or joint venture, or
(B) from, directly

30

--------------------------------------------------------------------------------

or indirectly, holding or making investments in securities of any business so
long as Seller's direct or indirect holdings do not exceed 5% of the outstanding
equity securities thereof, or (C) from incorporating, combining or using Third
Party standard, commercially available Programmable Logic Devices or Field
Programmable Gate Arrays in the form of discrete chips in Seller's products, or
(ii) apply to any Person who acquires, directly or indirectly, the equity
securities of, or control of, Seller or to the activities of any Person merging
with or into Seller as conducted prior to such merger by any Person merging with
or into Seller.

    (d) Seller recognizes and agrees that compliance with the covenant contained
in this Section 5.10 is necessary to protect Buyer, and that a breach by Seller
of any of the covenants set forth in this Section 5.10 could cause irreparable
harm to Buyer, that Buyer's remedies at law in the event of such breach would be
inadequate, and that, accordingly, in the event of such breach, a restraining
order or injunction or both may be issued against Seller without the requirement
that Buyer post a bond, in addition to any other rights and remedies which are
available to Buyer. If this Section 5.10 is more restrictive than permitted by
the Laws of any jurisdiction in which Buyer seeks enforcement hereof, this
Section 5.10 shall be limited to the extent required to permit enforcement under
such Laws. In particular, the Parties intend that the covenants contained in the
preceding portions of this Section 5.10 shall be construed as a series of
separate covenants, one for each location specified. Except for geographic
coverage, each such separate covenant shall be deemed identical in terms. If, in
any judicial proceeding, a court shall refuse to enforce any of the separate
covenants deemed included in this Section 5.10, then such unenforceable covenant
shall be deemed eliminated from these provisions for the purpose of those
proceedings to the extent necessary to permit the remaining separate covenants
to be enforced. If any court of competent jurisdiction shall determine the
foregoing covenant to be unenforceable with respect to the term or the scope of
the subject matter or geography covered thereby, then such covenant shall
nevertheless be enforceable by such court against the other party upon such
shorter term or within such lesser scope as may be determined by such court to
be reasonable and enforceable.

    5.11  No Negotiation or Solicitation  

    Prior to the Closing Date, Seller and its Affiliates will not (and Seller
will cause each of its employees, officers, directors, representatives and
agents not to) (a) solicit, initiate, consider, entertain, encourage or accept
the submission of any proposal or offer from any third party relating to the
direct or indirect acquisition of the FPGA/FPSC Business or (except to the
extent permitted by Section 5.2) any portion of the Purchased Assets, or
(b) participate in any discussions or negotiations (and as of the date hereof,
Seller shall immediately cease any discussions or negotiations that are ongoing)
regarding, furnish any information with respect to, assist or participate in, or
facilitate in any other manner any effort or attempt by any third party to do or
seek any of the foregoing. Seller will notify Buyer promptly if any third party
makes any proposal, offer, inquiry or contact with respect to any of the
foregoing (including the terms thereof and the identity of such third party
subject to any existing applicable confidentiality agreement or applicable Law)
within two Business Days after receipt of any such offer or proposal.

    5.12  Customer Commitments  

    Schedule 5.12 contains a list of customer commitments of the FPGA/FPSC
Business (the "Customer Commitments"). Buyer agrees that following the Closing
Date it shall use reasonable commercial efforts to continue to honor and perform
such Customer Commitments. If (i) Seller fails to perform its obligations under
the Collateral Agreements in a manner and at a level sufficient to permit Buyer
to satisfy its obligations under this Section 5.12, or (ii) Buyer reasonably
determines that it is likely to incur liability to a Third Party, including in
connection with infringement of such third party's Intellectual Property Rights,
then Buyer shall be excused from its obligations under this Section 5.12.

31

--------------------------------------------------------------------------------

    5.13  Recording of Patents  

    Not later than the Closing Date, Seller will record in the United States
Patent and Trademark Office, at its own expense, any assignment, grant or
conveyance, not previously recorded therein, by which it acquired ownership or
any right to convey from a party other than a party to this Agreement, any of
the Assigned Patents, as such term is defined in the Intellectual Property
Agreement.

    5.14  Assignment of FPGA Software License  

    In the event that the Closing occurs prior to December 15, 2001, on
December 15, 2001, Seller shall assign all of its right, title and interest in
and under the FPGA Software License Agreement, dated as of December 14, 1995
("NeoCAD License"), among NeoCAD, Inc., Xilinx, Inc. and AT&T Corp. (the
successor in interest to Seller under the NeoCAD License).

    5.15  Relocation of Certain Employees of the FPGA/FPSC Business  

    On or before the Closing Date, the Business Employees at the Premises
located in Allentown, Pennsylvania shall be relocated by Seller, at Seller's
sole cost and expense, to the Premises covered by the Sublease. Premises covered
by the Sublease, and the furniture, equipment and work spaces shall be
substantially similar to and of comparable quality as the Premises currently
occupied by the Business Employees located in Allentown, Pennsylvania as of the
date hereof.

    5.16  Third Party Confidentiality Agreements  

    On or prior to the Closing Date, Seller shall provide Buyer with originals,
or true, correct and redacted copies of all confidentiality agreements pursuant
to which, since December 31, 2000, in connection with the proposed sale of the
FPGA/FPSC Business or any material portion thereof, Seller or any of its
Affiliates has disclosed on a confidential basis any confidential or proprietary
information of, or relating to, the FPGA/FPSC Business to any Third Party.
Within two Business Days after the date hereof, Seller shall request that all
parties (other than any party with whom Seller is actively engaged in
negotiations with respect to a potential business combination or other similar
transaction not related to the FPGA/FPSC Business) who received any such
confidential or proprietary information of or relating to the FPGA/FPSC Business
either return or destroy such confidential or proprietary information in
accordance with the provisions of the applicable confidentiality agreement.

    5.17  Advice of Changes  

    Each party will promptly advise the other party in writing of (i) any event
known to such party that would render any of its representations or warranties
contained in this Agreement, if made on or as of the date of such event or the
Closing Date, untrue or inaccurate in any material respect, (ii) any change,
condition or event that has had or could reasonably be expected to have a
Material Adverse Effect, or (iii) any failure of by such party to comply with or
satisfy any covenant, condition or agreement to be complied with or satisfied
hereunder.

    5.18  Warranty Claims and Recalls  

    Seller shall process and approve product warranty claims, product recalls,
excess or obsolete product returns and stock rotations and perform warranty and
recall work required after the Closing for products sold or consigned by the
FPGA/FPSC Business on or prior to the Closing Date in substantially the same
manner as the FPGA/FPSC Business did on or prior to the Closing Date. In the
event that Seller requires Buyer's assistance in performing any such activities,
Buyer agrees to provide such assistance on a transition basis in accordance with
the terms and conditions of the Transition Services Agreement.

    5.19  Assistance with Nonassignable Licenses  

    Upon Buyer's request from the date hereof through the date 90 days after the
Closing, Seller shall assist Buyer in obtaining, at Buyer's sole expense, a
license to third party Intellectual Property that was licensed to Seller for use
in operation of the FPGA/FPSC Business if such Intellectual Property was
licensed to Seller pursuant to a Nonassignable License or will not be
sublicensed by Seller to Buyer in connection with the transactions contemplated
by this Agreement; provided, however, that the

32

--------------------------------------------------------------------------------

foregoing obligation of Seller shall be limited to assisting in situations
where, as between Buyer and Seller, Seller is best situated to facilitate Buyer
obtaining the relevant license (e.g., where the relevant Intellectual Property
is not generally commercially available).

6.  Confidential Nature of Information

    6.1  Confidentiality Agreement  

    Buyer and Seller agree that the Confidentiality Agreement shall continue to
apply to (a) all documents, materials and other information that it shall have
obtained regarding the other party or its Affiliates during the course of the
negotiations leading to the consummation of the transactions contemplated hereby
(whether obtained before or after the date of this Agreement), any
investigations made in connection therewith and the preparation of this
Agreement and related documents, and (b) all analyses, reports, compilations,
evaluations and other materials prepared by Buyer or its counsel, accountants or
financial advisors that contain or otherwise reflect or are based upon, in whole
or in part, any of the provided information; provided, however, that, the
Confidentiality Agreement shall terminate as of the Closing and shall be of no
further force and effect thereafter with respect to information of Seller or an
Affiliate of Seller the ownership of which is transferred to Buyer.

    6.2  Seller's Proprietary Information  

    (a) Except as provided in Section 6.2(b), after the Closing and for a period
of five (5) years following the Closing Date, Buyer agrees that it will keep
confidential all of Seller's and its Affiliates' Proprietary Information that is
received from, or made available by, Seller or is otherwise exposed to Buyer in
the course of the transactions contemplated hereby, including, for purposes of
this Section 6.2, information about the FPGA/FPSC Business's business plans and
strategies, marketing ideas and concepts, especially with respect to unannounced
products and services, present and future product plans, pricing, volume
estimates, financial data, product enhancement information, business plans,
marketing plans, sales strategies, customer information (including customers'
applications and environments), market testing information, development plans,
specifications, customer requirements, configurations, designs, plans, drawings,
apparatus, sketches, software, hardware, data, prototypes, connecting
requirements or other technical and business information, except for such
Proprietary Information as is conveyed to Buyer as part of the Purchased Assets.

    (b) Notwithstanding the foregoing, such Proprietary Information shall not be
deemed confidential and Buyer shall have no obligation with respect to any such
Proprietary Information that:

     (i) at the time of disclosure was already known to Buyer other than as a
result of this transaction, free of restriction as evidenced by documentation in
Buyer's possession;

    (ii) is or becomes publicly known through publication, inspection of a
product, or otherwise, and through no negligence or other wrongful act of Buyer;

    (iii) is received by Buyer from a Third Party without similar restriction
and without breach of any agreement;

    (iv) to the extent it is independently developed by Buyer; or

    (v) is, subject to Section 6.2(c), required to be disclosed under applicable
Law or judicial process.

    (c) If Buyer (or any of its Affiliates) is requested or required (by oral
question, interrogatory, request for information or documents, subpoena, civil
investigative demand or similar process) to disclose any Proprietary
Information, Buyer will promptly notify Seller of such request or requirement
and will cooperate with Seller such that Seller may seek an appropriate
protective order or other appropriate remedy. If, in the absence of a protective
order or the receipt of a waiver hereunder, Buyer (or any of its Affiliates) is
in the opinion of Buyer's counsel compelled to disclose the Proprietary

33

--------------------------------------------------------------------------------

Information or else stand liable for contempt or suffer other censure or
significant penalty, Buyer (or its Affiliate) may disclose only so much of the
Proprietary Information to the party compelling disclosure as is required by
Law. Buyer will exercise its (and will cause its Affiliates to exercise their)
reasonable commercial efforts to obtain a protective order or other reliable
assurance that confidential treatment will be accorded to such Proprietary
Information.

    6.3  Buyer's Proprietary Information  

    (a) Except as provided in Section 6.3(b), after the Closing Date and for a
period of five (5) years thereafter, Seller agrees that it will keep
confidential all of Buyer's and its Affiliates' Proprietary Information that is
conveyed to Buyer as part of the Purchased Assets or is assigned as part of the
Assumed Liabilities or is otherwise exposed to Seller in the course of the
transactions contemplated hereby, including, for purposes of this Section 6.3,
information about the FPGA/FPSC Business's business plans and strategies,
marketing ideas and concepts, especially with respect to unannounced products
and services, present and future product plans, pricing, volume estimates,
financial data, product enhancement information, business plans, marketing
plans, sales strategies, customer information (including customers' applications
and environments), market testing information, development plans,
specifications, customer requirements, configurations, designs, plans, drawings,
apparatus, sketches, software, hardware, data, prototypes, connecting
requirements or other technical and business information.

    (b) Notwithstanding the foregoing, such Proprietary Information shall not be
deemed confidential and Seller shall have no obligation with respect to any such
Proprietary Information that, following the Closing:

     (i) is or becomes publicly known through publication, inspection of a
product, or otherwise, and through no negligence or other wrongful act of
Seller;

    (ii) is received by Buyer from a Third Party without similar restriction and
without breach of any agreement; or

    (iii) is, subject to Section 6.3(c), required to be disclosed under
applicable Law or judicial process.

    (c) If Seller (or any of its Affiliates) is requested or required (by oral
question, interrogatory, request for information or documents, subpoena, civil
investigative demand or similar process) to disclose any such Proprietary
Information, Seller will promptly notify Buyer of such request or requirement
and will cooperate with Buyer such that Buyer may seek an appropriate protective
order or other appropriate remedy. If, in the absence of a protective order or
the receipt of a waiver hereunder, Seller (or any of its Affiliates) is in the
opinion of Seller's counsel compelled to disclose the Proprietary Information or
else stand liable for contempt or suffer other censure or significant penalty,
Seller (or its Affiliate) may disclose only so much of the Proprietary
Information to the party compelling disclosure as is required by Law. Seller
will exercise its (and will cause its Affiliates to exercise their) reasonable
commercial efforts to obtain a protective order or other reliable assurance that
confidential treatment will be accorded to such Proprietary Information.

    6.4  Confidential Nature of this Agreement and Collateral Agreements; Public
Disclosure  

    Except to the extent that disclosure thereof is required under accounting
rules, stock exchange or market rules, or federal securities or labor relations
Laws disclosure obligations, each of Seller and Buyer agree that the terms and
conditions of this Agreement and the Collateral Agreements, and all schedules,
attachments and amendments hereto and thereto shall be considered Proprietary
Information protected under this Article 6. Notwithstanding anything in this
Article 6 to the contrary, (a) in the event that any such Proprietary
Information is also subject to a limitation on disclosure or use contained in
another written agreement between Buyer and Seller or either of their respective
Affiliates that is more restrictive than the limitation contained in this
Article 6, then the limitation in

34

--------------------------------------------------------------------------------

such agreement shall supersede this Article 6, and (b) the restrictions on
confidentiality set forth in any Collateral Agreement shall supersede this
Article 6 for the information subject thereto. Notwithstanding the foregoing,
either party may disclose these agreements to its advisors and consultants, to
its lenders and in connection with any merger, sale or similar transaction
provided that any such party agrees to the same confidentiality obligations
applicable to the providing party.

7.  Closing

    At the Closing, the following transactions shall take place:

    7.1  Deliveries by Seller  

    At the Closing, Seller shall deliver, or cause to be delivered, to Buyer the
following:

    (a) each of the Collateral Agreements, dated as of the Closing Date, duly
executed by Seller and in the case of the Intellectual Property Agreement, Agere
Guardian;

    (b) evidence, reasonably satisfactory to Buyer, of the receipt of the
consents and waivers required to be obtained as identified on Schedule 8.2(c);

    (c) a certificate of an appropriate officer of Seller, dated as of the
Closing Date, certifying to the best of his or her knowledge the fulfillment of
the conditions set forth in Sections 8.2(a), (b) and (d);

    (d) a certificate of the Secretary or Assistant Secretary's of Seller, dated
as of the Closing Date, in customary form and substance; and

    (e) all such other bills of sale, assignments and other instruments of
assignment, transfer or conveyance, dated as of the Closing Date, as Buyer may
reasonably request or as may be otherwise necessary to evidence and effect the
sale, transfer, assignment, conveyance and delivery of the Purchased Assets to
Buyer pursuant to this Agreement and to put Buyer in actual possession or
control of the Purchased Assets.

    The delivery of the certificate pursuant to 7.1(c) shall be deemed to be the
re-making by Seller of the representations and warranties of Seller set forth in
this Agreement at and as of the Closing.

    7.2  Deliveries by Buyer  

    At the Closing Date, Buyer shall deliver to Seller the following:

    (a) the Purchase Price as provided in Section 2.3;

    (b) each of the Collateral Agreements, dated as of the Closing Date, duly
executed by Buyer;

    (c) a certificate of an appropriate officer of Buyer, dated as of the
Closing Date, certifying to the best of his or her knowledge the fulfillment of
the conditions set forth in Sections 8.3(a) and (b);

    (d) a certificate of the Secretary or Assistant Secretary of Buyer, dated as
of the Closing Date, in customary form and substance; and

    (e) all such other documents and instruments of assumption, dated as of the
Closing Date, as Seller may reasonably request or as may be otherwise necessary
to evidence and effect the assumption by Buyer of the Assumed Liabilities
pursuant to this Agreement.

    The delivery of the certificate pursuant to 7.2(c) shall be deemed to be the
re-making by Buyer of the representations and warranties of Buyer set forth in
this Agreement at and as of the Closing.

    7.3  Closing Date  

    The Closing shall take place at the offices of Seller, 555 Union Boulevard,
Allentown, Pennsylvania, at 10:00 a.m. local time within three (3) Business Days
following the date on which the last of the conditions specified in Article 8 to
be satisfied or waived has been satisfied or waived, or at

35

--------------------------------------------------------------------------------

such other place or time or on such other date as Seller and Buyer may agree
upon in writing (such date and time being referred to herein as the "Closing
Date").

    7.4  Contemporaneous Effectiveness  

    All acts and deliveries prescribed by this Article 7, regardless of
chronological sequence, will be deemed to occur contemporaneously and
simultaneously on the occurrence of the last act or delivery, and none of such
acts or deliveries will be effective until the last of the same has occurred.

8.  Conditions Precedent to Closing

    8.1  General Conditions  

    The respective obligations of Buyer and Seller to effect the Closing of the
transactions contemplated hereby are subject to the fulfillment, prior to or at
the Closing, of each of the following conditions:

    (a) No Injunctions; Legal Proceedings. No Law or order of any court or
administrative agency shall be in effect that enjoins, restrains, conditions or
prohibits consummation of this Agreement or the Collateral Agreements. No legal
action shall have been instituted and remain pending by any Governmental Body at
what would otherwise be the Closing Date, which prohibits or restricts or would
(if successful) prohibit or restrict the consummation of this Agreement or the
Collateral Agreements.

    (b) Antitrust Laws. Any applicable waiting period under the HSR Act and
under any reasonably applicable foreign antitrust Laws relating to the
transactions contemplated by this Agreement and the Collateral Agreements shall
have expired or been terminated.

    8.2  Conditions Precedent to Buyer's Obligations  

    The obligations of Buyer to effect the Closing of the transactions
contemplated hereby are subject to the fulfillment, prior to or at the Closing,
of each of the following conditions, any of which may be waived in writing by
Buyer:

    (a) Representations and Warranties of Seller. The representations and
warranties of Seller contained in this Agreement or in any schedule, certificate
or document delivered pursuant to the provisions hereof or in connection with
the transactions contemplated hereby shall be true and correct in all respects
(without regard to any qualifications therein as to materiality or material
adverse effect) both when made and at and as of the Closing Date, as though such
representations and warranties were made at and as of the Closing Date, except
to the extent that such representations and warranties are made as of a
specified date, in which case such representations and warranties shall be true
and correct as of the specified date; provided, that this condition shall be
deemed satisfied unless the failure of any such representations and warranties
to be true and correct, individually or in the aggregate, at and as of the dates
set forth above, could not reasonably be expected to have a Material Adverse
Effect.

    (b) Performance by Seller. Seller shall have delivered or cause to be
delivered all of the documents required under Section 7.1 and shall have
otherwise performed in all material respects all obligations and agreements and
complied in all material respects with all covenants required by this Agreement
to be performed or complied with by it or any of its controlled Affiliates prior
to or at the Closing, including duly executing and delivering the Collateral
Agreements.

    (c) Required Consents. The Seller shall have obtained the consents and
waivers identified on Schedule 8.2(c).

    (d) Material Adverse Effect. From the date hereof, there shall not have
occurred any Material Adverse Effect.

    (e) Receipt of SEC Waiver. Buyer shall have obtained the waiver from the SEC
described in Section 5.1(c).

36

--------------------------------------------------------------------------------

    8.3  Conditions Precedent to Seller's Obligations  

    The obligations of Seller to effect the Closing of the transactions
contemplated hereby are subject to the fulfillment, prior to or at the Closing,
of each of the following conditions, any of which may be waived in writing by
Seller:

    (a) Representations and Warranties of Buyer True and Correct at Closing. The
representations and warranties of Buyer contained in this Agreement or in any
certificate or document delivered pursuant to the provisions hereof or in
connection with the transactions contemplated hereby shall be true and correct
in all respects (without regard to any qualifications therein as to materiality
or material adverse effect) both when made and at and as of the Closing Date as
though such representations and warranties were made at and as of the Closing
Date, except to the extent that such representations and warranties are made as
of a specified date, in which case such representations and warranties shall be
true and correct as of the specified date; provided, that this condition shall
be deemed satisfied unless the failure of any such representations and
warranties to be true and correct, individually or in the aggregate, at and as
of the Closing Date could not reasonably be expected to have a material adverse
effect on the ability of Buyer to perform its obligations under this Agreement
and the Collateral Agreements.

    (b) Performance by Buyer. Buyer shall have delivered all of the documents
required under Section 7.2 and shall have otherwise performed in all material
respects all obligations and agreements and complied in all material respects
with all covenants required by this Agreement to be performed or complied with
by it or any of its controlled Affiliates prior to or at the Closing, including
duly executing and delivering the Collateral Agreements.

9.  Status of Agreement

    The rights and obligations of Buyer and Seller under this Agreement shall be
subject to the following terms and conditions:

    9.1  Survival of Representations and Warranties  

    The representations and warranties of Buyer and Seller contained in this
Agreement shall survive the Closing and shall terminate at the close of business
on the date that is eighteen (18) months after the Closing Date; provided,
however, that notwithstanding the foregoing, (i) the representations and
warranties of Seller set forth in Section 3.5(a) (Title to Property) shall
survive the Closing indefinitely and without limitation as to duration, and
(ii) the representations and warranties of Seller set forth in Section 3.13
(Intellectual Property) shall survive the Closing until the close of business on
the date that is forty-eight (48) months after the Closing Date, and (iii) the
representations and warranties of Seller set forth in Section 3.11
(Environmental Matters) and Section 3.14 (Taxes) shall survive the Closing until
the expiration of the applicable statute of limitations with respect thereto;
and provided, further, that if (A) an action at law or in equity is commenced or
(B) a claim by Buyer for indemnification pursuant to this Agreement is made in
good faith, in either case, prior to the expiration of the applicable survival
period of such representation and warranty, then such representation and
warranty shall survive until such claim is finally resolved (the "Expiration
Date"). Neither Seller nor Buyer shall have any liability whatsoever with
respect to any claim or action with respect to any such representations or
warranties after such Expiration Date.

37

--------------------------------------------------------------------------------

    9.2  General Agreement to Indemnify  

    (a) Seller and Buyer shall indemnify, defend and hold harmless the other
party hereto, and Affiliates thereof, and any director, officer or employee of
such other party or Affiliates thereof (each an "Indemnified Party") from and
against any and all claims, actions, suits, proceedings, liabilities,
obligations, losses, damages, amounts paid in settlement, penalties, fines,
interest, costs and expenses (including reasonable attorney's fees, court costs
and other out-of-pocket expenses incurred in investigating, preparing or
defending the foregoing) (collectively, "Losses") incurred or suffered by any
Indemnified Party arising out of, resulting from, or relating to: (i) any
failure of any representation or warranty of the Indemnifying Party to have been
true and correct when made or deemed made as of the Closing Date, or at such
different date or period specified for such representation or warranty; or
(ii) the breach by such party of any covenant or agreement of such party
contained in this Agreement to the extent not waived by the other party.

    (b) Seller further agrees to indemnify and hold harmless any Indemnified
Party of Buyer from and against any Losses incurred or suffered by such
Indemnified Party of Buyer arising out of, resulting from, or relating to:
(i) any of the Excluded Liabilities; (ii) Seller's failure to comply with
applicable Bulk Sales Laws notwithstanding the waiver contained in Section 2.9;
and (iii) any claims with respect to, or arising out of, any Business Employee
in connection with any Benefit Plan or such Business Employee's employment or
termination thereof with Seller or any of its Affiliates and any Liabilities
that are obligations of the Seller or any of its Affiliates under Section 5.4.

    (c) Buyer further agrees to indemnify and hold harmless any Indemnified
Party of Seller from and against any Losses incurred or suffered by such
Indemnified Party of Seller arising out of, resulting from, or relating to:
(i) any of the Assumed Liabilities; (ii) medical, health or disability claims of
any Transferred Employee under any benefit plan of Buyer or its Affiliates;
(iii) any Liability of Buyer with respect to FPGA/FPSC Business or the Purchased
Assets, solely with regard to conditions or events occurring after the Closing,
in each case as conducted or used by Buyer after the Closing; and (iv) any
Liabilities of Buyer with respect to, or arising out of, the employment by Buyer
or the termination of employment by Buyer of any Transferred Employee after the
Closing.

    (d) Amounts payable in respect of the parties' indemnification obligations
shall be treated as an adjustment to the Purchase Price. Buyer and Seller agree
to use their reasonable commercial efforts to cooperate in the preparation of a
supplemental Asset Acquisition Statement as required by Section 5.3 and Treasury
Reg. § 1.1060-1(e)(1)(ii)(B) as a result of any adjustment to the Purchase Price
pursuant to the preceding sentence. Whether or not the Indemnifying Party
chooses to defend or prosecute any Third-Party Claim, both parties hereto shall
cooperate in the defense or prosecution thereof and shall furnish such records,
information and testimony, and attend such conferences, discovery proceedings,
hearings, trials and appeals, as may be reasonably requested in connection
therewith or as provided in Section 5.1.

    (e) The amount of the Indemnifying Party's liability under this Agreement
shall be net of any applicable insurance proceeds (reduced by the incremental
costs of any increase in premiums related to such receipt of proceeds) actually
received by, and Tax savings (net of all Tax costs and other effects that would
result from any such Tax savings, including the positive and negative effects on
any Tax attributes of Buyer), that actually reduce the overall impact of the
Losses upon, the Indemnified Party. In computing the amount of any such Tax
savings, the Indemnified Party shall be deemed to recognize all other items of
income, gain, loss, deduction or credit before recognizing any item arising from
the receipt of any indemnity payment hereunder or the incurrence of any payment
of any indemnified Loss. Notwithstanding this Section 9.2(e), in no event shall
any Indemnified Party be required to take any action, or forebear from
exercising any right, with respect to its Taxes or the filing of its Returns.
The indemnification obligations of each party hereto under this Article 9 shall
inure to the benefit of each Indemnified Party of the other party hereto on the
same terms as are applicable to such other party.

38

--------------------------------------------------------------------------------

    (f)  The Indemnifying Party's liability for all claims made under
Section 9.2(a)(i) shall be subject to the following limitations: (i) the
Indemnifying Party shall have no liability for such claims until the aggregate
amount of the Losses incurred shall exceed $1,500,000, in which case the
Indemnifying Party shall be liable for all Losses starting from the first dollar
of such Losses, and (ii) the Indemnifying Party's aggregate liability for all
such claims shall not exceed $100,000,000. Notwithstanding the above provisions
of this Section 9.2(f), the limitations provided in this Section 9.2(f) shall
not apply to (i) any claim for fraud or intentional misrepresentation, or
(ii) any claim for breach of any agreement or covenant contained herein.

    (g) The indemnification provided in this Article 9 shall be the sole and
exclusive remedy after the Closing Date for damages available to the parties to
this Agreement for breach of any of the covenants, agreements, representations
or warranties contained herein; provided, however, this exclusive remedy for
damages does not preclude a party from (i) bringing an action for specific
performance or other equitable remedy for a breach of covenant or agreement
under this Agreement, or (ii) pursuing remedies under applicable Law for fraud
or intentional misrepresentation.

    (h) Notwithstanding anything contained in this Agreement to the contrary, no
party shall be liable to the other party for any indirect, special, punitive,
exemplary or consequential loss or damage (including any loss of revenue or
profit) arising out of this Agreement, provided, however, that the foregoing
shall not be construed (i) to preclude recovery by the Indemnified Party in
respect of Losses directly incurred from Third Party Claims and (ii) shall not
apply to any remedies under applicable Law for fraud or intentional
misrepresentation. Both parties shall mitigate their damages as may be required
by applicable Law.

    (i)  The rights to indemnification under this Section 9.2 shall not be
subject to set-off for any claim by the Indemnifying Party against any
Indemnified Party, whether or not arising from the same event giving rise to
such Indemnified Party's claim for indemnification.

    9.3  General Procedures for Indemnification  

    (a) The Indemnified Party seeking indemnification under this Agreement shall
promptly notify in writing the party against whom indemnification is sought (the
"Indemnifying Party") of the assertion of any claim, or the commencement of any
action, suit or proceeding by any third party, in respect of which indemnity may
be sought hereunder and shall give the Indemnifying Party such information with
respect thereto as the Indemnifying Party may reasonably request, but failure to
give such notice shall not relieve the Indemnifying Party of any liability
hereunder (unless and to the extent that the Indemnifying Party has suffered
prejudice by such failure). The Indemnifying Party shall have the right, but not
the obligation, exercisable by written notice to the Indemnified Party within
thirty (30) days of receipt of notice from the Indemnified Party of the
commencement of or assertion of any claim, action, suit or proceeding by a third
party in respect of which indemnity may be sought hereunder (a "Third-Party
Claim"), to assume the defense and control the settlement of such Third-Party
Claim (with counsel reasonably acceptable to the Indemnified Party) that
(i) involves (and continues to involve) solely money damages, or (ii) involves
(and continues to involve) claims for both money damages and equitable relief
against the Indemnified Party that cannot be severed, where the claims for money
damages are the primary claims asserted by the third party and the claims for
equitable relief are incidental to the claims for money damages and, such
equitable relief, if reasonably expected to be awarded, would not be reasonably
expected to be material to Buyer; provided, however, that the Indemnifying Party
shall not impair the defense of the Indemnified Party with respect to any claims
for equitable relief against the Indemnified Party. Failure by the Indemnifying
Party to so notify the Indemnified Party shall be deemed a waiver by the
Indemnifying Party of its right to assume the defense of such Third-Party Claim.

39

--------------------------------------------------------------------------------

    (b) The Indemnifying Party or the Indemnified Party, as the case may be,
shall have the right to participate in (but not control), at its own expense,
the defense of any Third-Party Claim that the other is defending, as provided in
this Agreement.

    (c) The Indemnifying Party, if it has assumed the defense of any Third-Party
Claim as provided in this Agreement, shall not consent or agree to a compromise
or settlement of, or the entry of any judgment arising from, any such
Third-Party Claim without the Indemnified Party's prior written consent (which
consent shall not be unreasonably withheld subject to the next sentence) unless
such settlement or judgment relates solely to monetary damages. The Indemnifying
Party shall not, without the Indemnified Party's prior written consent, enter
into any compromise or settlement that (i) commits the Indemnified Party to
take, or to forbear to take, any action, or (ii) does not provide for a complete
written release by such third party of the Indemnified Party. The Indemnified
Party shall have the sole and exclusive right to settle any Third-Party Claim,
on such terms and conditions as it deems reasonably appropriate, to the extent
such Third-Party Claim involves equitable or other non-monetary relief against
the Indemnified Party, and shall have the right to settle any Third-Party Claim
involving money damages for which the Indemnifying Party has not assumed the
defense pursuant to this Section 9.3 with the written consent of the
Indemnifying Party, which consent shall not be unreasonably withheld or delayed.

    (d) In the event an Indemnified Party shall claim a right to payment
pursuant to this Agreement, such Indemnified Party shall send written notice of
such claim to the Indemnifying Party; but failure to give such notice shall not
relieve the Indemnifying Party of any liability hereunder (unless and to the
extent that the Indemnifying Party has suffered prejudice by such failure). Such
notice shall specify the basis for such claim, the amount thereof, if known, and
the method of computation thereof, all with reasonable particularity and shall
contain a reference to the provisions of this Agreement in respect of which such
a claim shall have been incurred. Such notice shall be given promptly after the
Indemnified Party becomes aware of the basis for each such a claim. The
Indemnifying Party shall, within thirty (30) days after receipt of such notice
of an indemnified Loss, and subject to the limitations set forth in Section 9.2,
(i) pay or cause to be paid to the Indemnified Party the amount of such Loss
specified in such notice which the Indemnifying Party does not contest, or
(ii) notify the Indemnified Party if it wishes to contest the existence or
amount of part or all of such a Loss by stating with particularity the basis
upon which it contests the existence or amount thereof.

10. Miscellaneous Provisions

    10.1  Notices  

    All notices and other communications hereunder shall be in writing and shall
be deemed to have been duly given and received (i) on the third Business Day
from mailing, if mailed by certified or registered mail, return receipt
requested, (ii) on the next Business Day if sent by Federal Express or other
nationally recognized express carrier, fee prepaid, (iii) upon confirmation of
receipt if sent via

40

--------------------------------------------------------------------------------

facsimile, or (iv) on the day of delivery if delivered personally, in each case,
addressed as follows or to such other address or addresses of which the
respective party shall have notified the other.

(a) If to Seller, to:   Agere Systems Inc.
Attn: Executive Vice President
555 Union Boulevard
Allentown, PA 18109
United States of America
Facsimile: (610) 712-5336
With a copy to:
 
Agere Systems Inc.
Attn: Vice President—Law
555 Union Boulevard
Allentown, PA 18109
United States of America
Facsimile: (610) 712-5336
(b) If to Buyer, to:
 
Lattice Semiconductor Corporation
5555 N.E. Moore Court
Hillsboro, Oregon 97124-6421
Attention: General Counsel
Facsimile: (503) 268-8077
With a copy to:
 
Wilson Sonsini Goodrich & Rosati
Professional Corporation
650 Page Mill Road
Palo Alto, California 94304
Attention: Larry W. Sonsini, Esq.
John A. Fore, Esq.
Facsimile: (650) 493-6811

    10.2  Expenses  

    Except as otherwise provided in this Agreement, each party to this Agreement
will bear all the fees, costs and expenses that are incurred by it in connection
with the transactions contemplated hereby, whether or not such transactions are
consummated.

    10.3  Entire Agreement; Modification  

    The agreement of the parties, which consists of this Agreement, the
Collateral Agreements, the Schedules and Exhibits hereto and thereto and through
Closing, the Confidentiality Agreement, sets forth the entire agreement and
understanding between the parties and supersedes any prior agreement or
understanding, written or oral, relating to the subject matter of this
Agreement. No amendment, supplement, modification or waiver of this Agreement
shall be binding unless executed in writing by the party to be bound thereby,
and, with respect to any waiver of rights under this Agreement, in accordance
with Section 11.3.

    10.4  Assignment; Binding Effect; Severability  

    This Agreement may not be assigned by any party hereto without the other
party's written consent; provided, however, that Buyer may assign (a) its right
to acquire the Purchased Assets and obligation to assume the Assumed Liabilities
to one or more of its controlled Affiliates as contemplated by, and subject to
the restrictions set forth in, Section 1.3, and (b) this Agreement to a
purchaser or acquirer of all or substantially all of the business or assets of
Buyer, whether by merger, reorganization, consolidation, amalgamation, sale of
stock or assets, but any such assignment will not relieve Buyer of any of its
obligations hereunder. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the successors, legal representatives and
permitted assigns of each party hereto. The

41

--------------------------------------------------------------------------------

provisions of this Agreement are severable, and in the event that any one or
more provisions are deemed illegal or unenforceable the remaining provisions
shall remain in full force and effect unless the deletion of such provision
shall cause this Agreement to become materially adverse to either party, in
which event the parties shall use reasonable commercial efforts to arrive at an
accommodation that best preserves for the parties the benefits and obligations
of the offending provision.

    10.5  Governing Law  

    THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK IRRESPECTIVE OF THE CHOICE OF
LAWS PRINCIPLES OF THE STATE OF NEW YORK, AS TO ALL MATTERS, INCLUDING MATTERS
OF VALIDITY, CONSTRUCTION, EFFECT, ENFORCEABILITY, PERFORMANCE AND REMEDIES.

    10.6  Waiver of Jury Trial  

    Each party hereby waives, and agrees to cause each of its controlled
Affiliates to waive, to the fullest extent permitted by applicable Law, any
right it may have to a trial by jury in respect of any litigation directly or
indirectly arising out of, under or in connection with this Agreement. Each
party certifies that no representative of any other party has represented,
expressly or otherwise, that such other party would not, in the event of
litigation, seek to enforce the foregoing waiver.

    10.7  Execution in Counterparts  

    This Agreement may be executed and delivered in any number of counterparts,
including delivery by facsimile transmission, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

    10.8  Public Announcement  

    Prior to the signing of this Agreement, Seller and Buyer shall prepare a
mutually agreeable release announcing the transaction contemplated hereby.
Except for such press release, neither Seller nor Buyer shall, without the
approval of the other, make any press release or other public announcement
concerning the existence of this Agreement or the terms of the transactions
contemplated by this Agreement, except as and to the extent that any such party
shall be so obligated by Law, in which case the other party shall be advised and
the parties shall use their reasonable commercial efforts to cause a mutually
agreeable release or announcement to be issued; provided, however, that the
foregoing shall not apply to communications or disclosures necessary to comply
with accounting rules, stock exchange or market rules or federal securities or
labor relations Law disclosure obligations.

    10.9  No Third-Party Beneficiaries  

    Nothing in this Agreement, express or implied, is intended to or shall
(a) confer on any Person other than the parties hereto and their respective
successors or assigns any rights (including third-party beneficiary rights),
remedies, obligations or liabilities under or by reason of this Agreement
(except for Indemnified Parties as provided in Article 9), or (b) constitute the
parties hereto as partners or as participants in a joint venture. This Agreement
shall not provide third parties with any remedy, claim, liability,
reimbursement, cause of action or other right in excess of those existing
without reference to the terms of this Agreement (except for Indemnified Parties
as provided in Article 9). Nothing in this Agreement shall be construed as
giving to any Business Employee, or any other individual, any right or
entitlement under any benefit plan, policy or procedure maintained by Seller or
Buyer. No third party shall have any rights under Section 502, 503 or 504 of
ERISA or any regulations thereunder because of this Agreement that would not
otherwise exist without reference to this Agreement. No third party shall have
any right, independent of any right that exist irrespective of this Agreement,
under or granted by this Agreement, to bring any suit at law or equity for any
matter governed by or subject to the provisions of this Agreement (except for
Indemnified Parties as provided in Article 9).

42

--------------------------------------------------------------------------------

11. Termination and Waiver

    11.1  Termination  

    This Agreement may be terminated at any time prior to the Closing by:

    (a) Mutual Consent. The mutual written consent of Buyer and Seller;

    (b) Failure of Buyer Condition. Buyer upon written notice to Seller if any
of the conditions to the Closing set forth in Section 8.2 shall have become
incapable of fulfillment and shall not have been waived in writing by Buyer;
provided, however, that, with respect to a condition relating to the failure of
a representation or warranty of Seller to be true and correct or the failure to
perform all of the covenants and agreements in this Agreement, such condition
shall be deemed incapable of being fulfilled in the event that Seller has had an
opportunity to cure for a period of twenty (20) days after written notice of
breach; provided, further, that no cure period shall be required for a breach
which by its nature cannot be cured;

    (c) Failure of Seller Condition. Seller upon written notice to Buyer if any
of the conditions to the Closing set forth in Section 8.3 shall have become
incapable of fulfillment and shall not have been waived in writing by Seller;
provided, however, that, with respect to a condition relating to the failure of
a representation or warranty of Buyer to be true and correct or the failure to
perform all of the covenants and agreements in this Agreement, such condition
shall be deemed incapable of being fulfilled in the event that Buyer has had an
opportunity to cure for a period of twenty (20) days after written notice of
breach; provided, further, that no cure period shall be required for a breach
which by its nature cannot be cured;

    (d) Court or Administrative Order. Buyer or Seller if there shall be in
effect a final, non-appealable order of a court or government administrative
agency of competent jurisdiction prohibiting the consummation of the
transactions contemplated hereby;

    (e) Delay. Buyer or Seller if the Closing shall not have occurred by
February 7, 2002;

provided, however, that the party seeking termination pursuant to clause (b),
(c) or (e) is not then in breach in any material respect of any of its
representations, warranties, covenants or agreements contained in this
Agreement.

    11.2  Effect of Termination  

    In the event of the termination of this Agreement pursuant to Section 11.1,
this Agreement shall become void and have no further force or effect without any
liability on the part of any party hereto or its directors, officers or
stockholders, except for the obligations of the parties hereto under Article 6,
Section 10.2, Section 10.8 and this Section 11.2; provided, however, that
notwithstanding anything in this Agreement to the contrary, neither Seller nor
Buyer shall be relieved or released from any liabilities or damages arising out
of its willful and material breach of any of any covenant or agreement set forth
in this Agreement prior to such termination.

    11.3  Waiver of Agreement  

    Any term or condition hereof may be waived at any time prior to the Closing
by the party hereto which is entitled to the benefits thereof by action taken by
its Board of Directors or its duly authorized officer or employee; provided,
however, that such action shall be evidenced by a written instrument duly
executed on behalf of such party by its duly authorized officer or employee. The
failure of either party to enforce at any time any provision of this Agreement
shall not be construed to be a waiver of such provision nor shall it in any way
affect the validity of this Agreement or the right of such party thereafter to
enforce each and every such provision. No waiver of any breach of this Agreement
shall be held to constitute a waiver of any other or subsequent breach.

    [Remainder of Page Intentionally Left Blank]

43

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, each party has caused this Agreement to be duly executed
on its behalf by its duly authorized officer as of the date first written above.

    AGERE SYSTEMS INC.
 
 
By:
 
/s/ SOHAIL A. KHAN        

--------------------------------------------------------------------------------

    Name:  Sohail A. Khan
Title:  EVP, Agere Systems
 
 
LATTICE SEMICONDUCTOR CORPORATION
 
 
By:
 
/s/ STEVE LAUB        

--------------------------------------------------------------------------------

    Name:  Steve Laub
Title:  President

44

--------------------------------------------------------------------------------



QuickLinks


TABLE OF CONTENTS
ASSET PURCHASE AGREEMENT
R E C I T A L S
